 

 

Exhibit 10.49

 

 

LEASE

BETWEEN

235 INVESTMENT LIMITED

(the “Landlord”)

- and -

VENUS CONCEPT CANADA CORP.

(the “Tenant”)

SUITES 106 AND 900

THE ENTIRE 9th FLOOR AND

A PORTION OF THE 1st FLOOR

235 YORKLAND BOULEVARD

TORONTO, ONTARIO

 

 

 

--------------------------------------------------------------------------------

i

TABLE OF CONTENTS

ARTICLE 1 - BASIC TERMS1

1.1Basic Terms1

ARTICLE 2 - SPECIAL PROVISIONS2

2.1Schedule “E”2

ARTICLE 3 - DEFINITIONS AND INTERPRETATIΠN3

3.1Definitions3

3.2Entire Agreement, Amendments, Waiver9

3.3Acceptance and Application of Rent9

3.4General Rules of Interpretation9

3.5Successors10

ARTICLE 4 - GRANT AND TERM10

4.1Term, Demise10

4.2Acceptance10

4.3Quiet Enjoyment11

ARTICLE 5 - RENT11

5.1Basic Rent11

5.2Additional Rent11

5.3Adjustment Due to Measurement11

5.4Payment of Rent - General11

5.5Payment of Additional Rent12

5.6Rent Deposit13

5.7Security Deposit14

5.8Net Lease14

ARTICLE 6 - OPERATING COSTS AND TAXES14

6.1Property Taxes Payable by Landlord14

6.2Property Taxes Payable by Tenant14

6.3Business Taxes and Other Taxes of Tenant15

6.4Assessment Appeals15

6.5Operating Costs16

6.6Limitations on Operating Costs18

6.7Adjustments of Operating Costs19

6.8Reduction or Control of Operating Costs20

ARTICLE 7 - HVAC, UTILITIES AND OTHER LANDLORD SERVICES20

7.1Heating, Ventilating and Air Conditioning20

7.2Electricity and Other Utilities20

7.3Special HVAC Services and Utilities and Excess Quantities21

7.4Other Landlord Services21

7.5Additional Services Provided by Landlord22

7.6Telecommunications22

 

--------------------------------------------------------------------------------

ii

7.7Signs and Premises Identification23

ARTICLE 8 - OPERATION, CONTROL AND MAINTENANCE BY LANDLORD24

8.1Operation of the Building by Landlord24

8.2Control of the Building by Landlord25

8.3Name of Building25

8.4Maintenance and Repair by Landlord25

8.5Access by Landlord26

8.6Relocation26

ARTICLE 9 - MAINTENANCE AND ALTERATIONS BY TENANT27

9.1Maintenance and Repair by Tenant27

9.2Alterations by Tenant27

9.3Removal of Improvements and Fixtures29

9.4Liens30

9.5Notice by Tenant30

ARTICLE 10 - USE OF PREMISES30

10.1Permitted Use30

10.2Compliance with Laws31

10.3Nuisance, Interference, Waste, Overloading31

10.4Rules and Regulations31

ARTICLE 11 - INSURANCE, LIABILITY AND INDEMNITY32

11.1Tenant’s Insurance32

11.2Form of Tenant Policies33

11.3Certified Copies and Notice to Landlord33

11.4Landlord’s Insurance34

11.5Insurance Risks34

11.6Release of Landlord34

11.7Release of Tenant35

11.8Indemnity by Tenant36

ARTICLE 12 - ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS36

12.1Transfers36

12.2Tenant’s Notice, Landlord’s Right to Terminate37

12.3Conditions of Transfer38

12.4Corporate Records39

12.5Permitted Transfers39

12.6No Advertising39

12.7Sales or Dispositions by Landlord40

ARTICLE 13 - LANDLORD FINANCING AND STATUS CERTIFICATES40

13.1Subordination and Postponement40

13.2Attornment40

13.3Status Certificates41

13.4Reliance41

 

--------------------------------------------------------------------------------

iii

ARTICLE 14 - DAMAGE, DESTRUCTION41

14.1Damage to Premises41

14.2Abatement42

14.3Termination Rights42

14.4Landlord’s Rights on Rebuilding42

ARTICLE 15 - DEFAULT AND REMEDIES43

15.1Events of Default43

15.2Remedies44

15.3Distress45

15.4Interest and Costs45

15.5Remedies Cumulative45

ARTICLE 16 - MISCELLANEOUS45

16.1Relationship of Parties45

16.2Consent Not to be Unreasonably Withheld45

16.3Overholding46

16.4Registration46

16.5Unavoidable Delay46

16.6Decisions of Experts47

16.7Notices47

16.8Confidentiality, Personal Information47

16.9Power, Capacity and Authority48

16.10Liability of Landlord48

16.11Contra Proferentem48

 

SCHEDULE “A” LEGAL DESCRIPTION

SCHEDULE “B” FLOOR PLAN SHOWING APPROXIMATE CONFIGURATION OF PREMISES

SCHEDULE “Bl” FLOOR PLAN SHOWING TEMPORARY PREMISES

SCHEDULES “C”, “Cl” AND “C2”- CONSTRUCTION OF PREMISES

SCHEDULE “D” RULES AND REGULATIONS

SCHEDULE “E” SPECIAL PROVISIONS

1.Indemnifier

IA.Temporary Premises

2.Fixturing Period / Early Occupancy Period

3.Extended Term

4.Parking

SCHEDULE “F” INDEMNITY AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

THIS LEASE, dated March 29, 2019, is made by the Landlord and the Tenant named
in it who, in consideration of the rents, covenants and agreements contained in
this Lease, covenant and agree as follows:

ARTICLE 1 - BASIC TERMS

1.1

Basic Terms

(a)(i)Landlord

235 INVESTMENT LIMITED

(ii)Address of Landlord

2 Carlton Street

Suite 909

Toronto, Ontario

M5B 1J3

(b)(i)Tenant:

Venus Concept Canada Corp.

(ii)Address of Tenant:

Suite 900

235 Yorkland Boulevard

Toronto, Ontario

Μ2J 4Υ8

(c)(i)Indemnifier:

Venus Concept Ltd.

(ii)Indemnifier’s Address:

Suite 900

235 Yorkland Boulevard

Toronto, Ontario

Μ2J 4Υ8

(iii)Indemnity Agreement:

See Schedule “F”

(d)Building

235 Yorkland Boulevard

Toronto, Ontario

Μ2J 4Υ8

(e)Premises:

A portion of the 1st floor, designated as Suite 106 and the entire 9th floor,
designated as Suite 900 (collectively the “Premises”)

(f)Rentable Area of Premises:

An aggregate Rentable Area of 17,812 square feet: comprised of: Suite 900
containing approximately 15,678 square feet (the “Ninth Floor Premises”) and
Suite 106 containing approximately 2,134 square feet (the “Ground Floor
Premises”)

  03/28/2020 2:23 PM

--------------------------------------------------------------------------------

2

(g)(i)Term:

Ten (10) years

(ii)Commencement Date:

September 1, 2020

(iii)Expiry Date:

August 31, 2030 (or the last day of the calendar month in which the Commencement
Date occurs, if the Commencement Date is not the first day of a calendar month).

(h)Fixturing Period:

Schedule “E”

(i)Basic Rent is payable as follows:

 

 

Lease Year

(i) Per Sq.
Ft./Year

(ii) Per Year

(iii) Per Month

September 1, 2020
to August 31, 2022

$13.50

$240,462.00

$20,038.50

September 1, 2022
to August 31, 2025

$14.50

$258,274.00

$21,522.83

September 1, 2025
to August 31, 2030

$15.50

$276,086.00

$23,007.17

 

(j)(i) (a)Rent Deposit:

$100,201.70 to be held by the Landlord, without interest and applied to the
first and second months’ Basic Rent, Additional Rent and applicable taxes
becoming due under the Lease;

(i) (b)Second Rent Deposit

In addition to the Rent Deposit and the Security Deposit, the sum of $50,100.85,
shall be delivered by the Tenant on or before June 30, 2019, to be held, in
accordance with Section 5.6 (b); and

(ii)Security Deposit:

Subject to Section 5.6 (b), $50,100.85 to be held by the Landlord, without
interest, in accordance with Section 5.7.

 

 

--------------------------------------------------------------------------------

3

ARTICLE 2 - SPECIAL PROVISIONS

2.1

Schedule “E”

1.Indemnifier

2.Fixturing Period / Early Occupancy Period

3.Extended Term

4.Parking

ARTICLE 3 - DEFINITIONS AND INTERPRETATioN

3.1

Definitions

(a)

“Additional Rent” means all amounts in addition to Basic Rent payable by the
Tenant to the Landlord or any other Person pursuant to this Lease, other than
Rental Taxes.

(b)

“Alterations” has the meaning set out in Section 9.2.

(c)

“Applicable Laws” means all statutes, laws, by-laws, regulations, ordinances,
orders and requirements of governmental or other public authorities having
jurisdiction in force from time to time.

(d)

“Basic Rent” means the rent payable pursuant to Section 5.1.

(e)

“Building” means the Lands and the building and all other structures,
improvements, facilities and appurtenances that have been or will be constructed
on the Lands (above, at or below grade), including the Building Systems and the
Common Areas and Facilities, all as may be altered, expanded, reduced or
reconstructed from time to time.

(f)

“Building Systems” means at any time: (i) all heating, ventilating and
air-conditioning and other climate control systems and other systems, services,
installations and facilities installed in or servicing the Building including,
without limitation, the following systems, services, installations and
facilities: elevators and escalators, mechanical (including plumbing, sprinkler,
drainage and sewage), electrical and other utilities, lighting, sprinkler, life
safety (including fire prevention, communications, security and surveillance),
computer (including environmental, security and lighting control), ice and snow
melting, refuse removal, window washing and music; (ii) all machinery,
appliances, equipment, apparatus, components, computer software and
appurtenances forming part of or used for or in connection with any of such
systems, services, installations and facilities including, but not limited to,
boilers, motors, generators, fans, pumps, pipes, conduits, ducts, valves,
wiring, meters and controls, and the structures and shafts housing and enclosing
any of them; and (iii) all Landlord owned or controlled telecommunications
facilities, pathways, installations and equipment.

 

--------------------------------------------------------------------------------

4

(g)

“Business Day” means any day which is not a Saturday, Sunday or a day observed
as a holiday under the Applicable Laws in the province in which the Building is
situate.

(h)

“Business Hours” means the normal business hours determined by the Landlord, for
the Building, which are Monday to Friday 8:00 a.m. to 6:00 p.m. on Business
Days.

(i)

“Business Taxes” means all taxes, rates, duties, levies, assessments, licence
fees and other charges in respect of the use or occupancy of, or any business
carried on by, tenants or other occupants of the Building.

(j)

“Capital Tax” means the amount determined by multiplying each of the “Applicable
Rates” by the “Capital” and totalling the products. “Capital” is the amount of
capital which the Landlord determines, without duplication, is invested from
time to time by the Landlord, the owner(s) of the Building (including any
interest in the Building), any company related to the Landlord or the owner(s)
within the meaning of the Income Tax Act (Canada), or all of them, in doing all
or any of: acquiring, developing, expanding, redeveloping and improving the
Building. Capital will not be increased by any financing or re-financing except
to the extent that the proceeds are invested in doing all or any of the
foregoing. “Applicable Rate” is the capital tax rate specified from time to time
under any law which imposes a tax in respect of the capital of corporations and
for greater certainty includes Large Corporations Tax levied under the Income
Tax Act (Canada) as amended from time to time. Each Applicable Rate will be
considered to be the rate that would apply if each of the Landlord, the owner(s)
of the Building and the related companies referred to above were taxable
corporations that employed no capital outside the province in which the Building
is located.

(k)

“Change of Control” means, in the case of any corporation or partnership, the
transfer or issue by sale, assignment, subscription, transmission on death,
mortgage, charge, security interest, operation of law or otherwise, of any
shares, voting rights or interest which would result in any change in the
effective control of such corporation or partnership, unless such change occurs
as a result of trading in the shares of a public corporation listed on a
recognized stock exchange in Canada or the United States.

(l)

“Commencement Date” means the date set out in or determined pursuant to Section
1.1(g)(ii).

(m)

“Common Areas and Facilities” means those areas, facilities, improvements,
installations and equipment in or around the Building existing from time to time
that: (i) are neither rented nor designated nor intended by the Landlord to be
rented: and (ii) are provided or designated from time to time by the Landlord
for use in common by the Landlord, the Tenant, other tenants of the Building or
their sublessees, agents, employees, customers, invitees or licensees, whether
or not those areas are open to the general public or to all tenants of the
Building including, without limitation, the Building Systems, entrances,
lobbies, access and service corridors, stairways, indoor and outdoor walkways

 

--------------------------------------------------------------------------------

5

(both open and enclosed), malls, courts and arcades (both open and enclosed),
public seating areas and facilities, public washrooms, indoor and outdoor
landscaping and landscaped areas, passageways or tunnels leading to any public
walkway or other facilities or to other buildings or concourses, mailrooms,
electrical, telecommunications, cable, meter, valve, mechanical, storage and
janitor rooms, telecommunication and electrical risers, shipping and receiving
areas and loading docks, package or passenger pick-up areas, waste disposal or
recycling facilities, parking facilities, driveways, laneways and ramps and
sidewalks, parks and other municipal facilities for which the Landlord directly
or indirectly is subject to obligations in its capacity as owner of the Building
or an interest in it, all as may be altered, expanded, reduced, reconstructed or
relocated from time to time.

(n)

“Default Rate” means the lesser of: (i) the Prime Rate plus five percent per
annum; and (ii) the maximum rate permitted by Applicable Laws, calculated and
compounded monthly not in advance.

(o)

“Early Termination” has the meaning set out in Section 12.3.

(p)

“Event of Default” has the meaning set out in Section 15.1.

(q)

“Expert” means any architect, engineer, land surveyor or other professional
consultant appointed by the Landlord who, in the opinion of the Landlord, is
qualified to perform the function for which he or she is retained.

(r)

“Expiry Date” means the date set out in or determined pursuant to Section 1.1
(g)(iii).

(s)

“Fiscal Year” means the fiscal period(s) as designated by the Landlord from time
to time. The Landlord may have different Fiscal Years for any one or more of the
components of Additional Rent.

(t)

“Fixturing Period” means the period, if any, specified in Section 1.1(h)
provided to the Tenant to perform its fixturing of the Premises.

(u)

“Indemnifier” means the party named in Section 1.1(c)(i).

(v)

“Indemnity Agreement” means the agreement attached hereto as Schedule “F”

(w)

“Landlord” means the party named in Section 1.1 (a)(i).

(x)

“Lands” means the lands described in Schedule “A” (or such portion thereof as
may be designated by the Landlord from time to time), as altered, expanded or
reduced from time to time.

 

--------------------------------------------------------------------------------

6

(y)

“Lease” means this lease, including all schedules, as it may be amended.

(z)

“Lease Year” means: (i) in the case of the first Lease Year, the period
beginning on the Commencement Date and ending on the last day of the 12th
consecutive full month after the expiry of the calendar month in which the
Commencement Date occurs (except that if the Commencement Date occurs on the
first day of a calendar month, the first Lease Year shall end on the day prior
to the first anniversary of the Commencement Date) and; (ii) in the case of each
subsequent Lease Year, consecutive 12 month periods, provided that the final
Lease Year shall end on the Expiry Date.

(aa)

“Leasehold Improvements” means all alterations, fixtures and improvements in or
serving the Premises made from time to time by or on behalf of the Tenant or any
prior occupant of the Premises including, without limitation, internal
stairways, doors, hardware, partitions (excluding moveable partitions), lighting
fixtures, Building standard window coverings and wall-to-wall carpeting
(excluding carpeting laid over a finished floor and removable without damage to
such floor), but excluding trade fixtures and furniture and equipment not of the
nature of fixtures.

(bb)

“Measurement Standards” means the Building Owners and Managers Association
(“ΒΟΜΑ”) International Measurement Standards referred to as ANSI / ΒΟΜΑ
Ζ65.11996, provided that notwithstanding the foregoing or anything else
contained in this Lease, the Landlord may, at its option from time to time,
choose to measure the area of the Premises or any space included in the Building
in accordance with the BOMA standard method of measurement then in effect from
time to time.

(cc)

“Mortgage” means any mortgage, charge or security instrument (including a deed
of trust or mortgage securing bonds) and all extensions, renewals,
modifications, consolidations and replacements of any such item which may now or
hereafter affect the Building or any part of it.

(dd)

“Mortgagee” means the mortgagee, chargee or other secured party (including a
trustee for bondholders), as the case may be, who from time to time holds a
Mortgage.

(ee)

“Notice” has the meaning set out in Section 16.7.

(ff)

“Operating Costs” has the meaning set out in Section 6.5.

(gg)

“Permitted Transferee” means any entity which is an affiliate (as that term is
defined as of the date of this Lease in the Canada Business Corporations Act) of
the original named Tenant. and only for so long as it remains an affiliate of
such original named Tenant.

(hh)

“Person” means any individual, partnership, corporation, trust, trustee or other
entity or any combination of them.

 

--------------------------------------------------------------------------------

7

(ii)

“Premises” means collectively, the Ground Floor Premises and the Ninth Floor
Premises, that part of the Building identified in Section 1.1(e) and
approximately shown on Schedule `B”, extending to: (i) the interior face of all
exterior walls, doors and windows; (ii) the interior face of all interior walls,
doors and windows separating the Premises from Common Areas and Facilities;
(iii) the centre line of all interior walls separating the Premises from
adjoining leaseable premises; and (iv) the top surface of the structural
subfloor and the top surface of the suspended or plaster ceiling (or the bottom
surface of the structural ceiling if there is no suspended or plaster ceiling).
Any Building Systems located in the Premises do not form part of the Premises.
The Ground Floor Premises are shown hatched on Schedule “B” attached hereto.

(jj)

“Prime Rate” means the annual rate of interest announced from time to time by
the Canadian chartered bank chosen by the Landlord as the daily rate of interest
used by such bank as a reference rate in setting rates of interest for Canadian
dollar commercial loans and commonly referred to by such bank as its Canadian
“prime rate”.

(kk)

“Property Taxes” means the aggregate of all taxes, rates, duties, levies, fees,
charges (including local improvement charges) and assessments whatsoever,
imposed, assessed, levied, rated or charged against or in respect of the
Building (or any part of the Building) from time to time by any lawful taxing or
assessing authority, whether school, municipal, regional, provincial, federal,
or otherwise, and any taxes or other amounts which are imposed in lieu of, or in
addition to, any of the foregoing whether or not in existence on the
Commencement Date and whether of the foregoing character or not, but excluding
taxes on the income or profits of the Landlord except to the extent that they
are levied in lieu of the foregoing.

(ll)

“Proportionate Share” means a fraction which has: (i) as its numerator, the
Rentable Area of the Premises, and (ii) as its denominator, the Rentable Area of
the Building.

(mm)

“Rent” means all Basic Rent and Additional Rent.

(nn)

“Rent Deposit” means the amount specified in Section 1.1(j)(i).

(oo)

“Rentable Area” means: (i) in the case of the Premises and any other premises
included in the Building, the area of all floors of such premises determined in
accordance with the Measurement Standards; and (ii) in the case of the Building
the aggregate of the area of all premises in the Building that are rented, or
designated or intended by the Landlord to be rented (whether actually rented or
not) but excluding storage areas, determined in accordance with the Measurement
Standards. The Rentable Area of the Building may be adjusted from time to time
to reflect any alteration, expansion, reduction, recalculation or other change.

(pp)

“Rental Taxes” means any tax or duty imposed upon either the Landlord or the
Tenant which is measured by or based in whole or in part directly upon the Rent
payable under

 

--------------------------------------------------------------------------------

8

this Lease or in respect of the rental or rental value of premises under this
Lease whether existing at the date of this Lease or hereafter imposed by any
governmental authority including, without limitation, goods and services tax,
harmonized sales tax, value added tax, business transfer tax, sales tax, federal
sales tax, excise taxes or duties or any tax similar to the foregoing.

(qq)

“Required Conditions” means that:

 

(i)

the Tenant is the original named Tenant, has not undergone a Change of Control
and is itself in occupation of and carrying on business from the whole of the
Premises; and

 

(ii)

the Tenant has paid all Basic Rent and Additional Rent as and when due and has
not been in default under this Lease.

(rr)

“Rules and Regulations” means the Rules and Regulations annexed hereto as
Schedule “D” together with any amendments, deletions and additions made by the
Landlord from time to time pursuant to Section 10.4, all of which shall form
part of this Lease.

(ss)

“Security Deposit” means the amount specified in Section 1 .1(j)(ii).

(tt)

“Tenant” means the party named in Section 1.1(b)(i).

(uu)

“Term” means the period of time specified in Section 1.1(g)(i) which commences
on the Commencement Date and expires on the Expiry Date, unless terminated
earlier pursuant to the provisions of this Lease.

(vv)

“Transfer” means all or any of the following, whether by conveyance, written
agreement or otherwise: (i) an assignment of this Lease in whole or in part;
(ii) a sublease of all or any part of the Premises; (iii) the sharing or
transfer of any right of use or occupancy of all or any part of the Premises;
(iv) any mortgage, charge or encumbrance of this Lease or the Premises or any
part of the Premises or other arrangement under which either this Lease or the
Premises become security for any indebtedness or other obligation; and (v) a
Change of Control, and includes any transaction or occurrence whatsoever
(including, but not limited to, expropriation, receivership proceedings, seizure
by legal process and transfer by operation of law), which has changed or might
change the identity of the Person having use or occupancy of any part of the
Premises.

(ww)

“Transferee” means the Person to whom a Transfer is or is to be made.

(xx)

“TSP” has the meaning set out in Section 7.6(b).

(yy)

“Unavoidable Delay” has the meaning set out in Section 16.5.

 

--------------------------------------------------------------------------------

9

3.2

Entire Agreement, Amendments, Waiver

This Lease contains the entire agreement between the parties with respect to the
subject matter of this Lease and there are no other agreements, promises or
understandings, oral or written, between the parties in respect of this subject
matter. This Lease may be amended only by written agreement between the Landlord
and the Tenant. No electronic communications between the parties will have the
effect of amending this Lease. No provisions of this Lease shall be deemed to
have been waived by the Landlord or the Tenant unless such waiver is in writing
signed by such party. If either the Landlord or the Tenant excuses or condones
any default by the other of any obligation under this Lease, no waiver of such
obligation shall be implied in respect of any continuing or subsequent default.
The Landlord’s receipt of Rent with knowledge of a breach shall not be deemed a
waiver of any breach.

3.3

Acceptance and Application of Rent

Any endorsement, statement, condition, direction or other communication on or
accompanying any Rent payment shall not be binding on the Landlord and the
acceptance of any such payment shall be without prejudice to the Landlord’s
right to recover the balance of Rent then owing or to pursue any other remedy
available to the Landlord. Any payment received by the Landlord may be applied
towards amounts then outstanding under this Lease in such manner as the Landlord
determines.

3.4

General Rules of Interpretation

(a)

Obligations as Covenants: Each obligation of the Landlord and the Tenant in this
Lease shall be considered a covenant for all purposes. If the Tenant has failed
to perform any of its obligations under this Lease, such obligations shall
survive the expiration or other termination of this Lease.

(b)

Time: Time is of the essence of this Lease.

(c)

Number, Gender: The grammatical changes required to make the provisions of this
Lease apply in the plural sense where the Tenant comprises more than one Person
and to individuals (male or female), partnerships, corporations, trusts or
trustees will be assumed as though in each case fully expressed.

(d)

Liability of Tenant: If the Tenant consists of more than one Person, the
covenants of the Tenant shall be joint and several covenants of each such
Person. If the Tenant is a partnership, each Person who is presently a partner
of the partnership and each Person who becomes a member of any successor
partnership shall be and continue to be bound jointly and severally for the
performance of and shall be and continue to be subject to all of the terms,
obligations and conditions of this Lease, whether or not such Person ceases to
be a member of such partnership or successor partnership and whether or not such
partnership continues to exist.

 

--------------------------------------------------------------------------------

10

(e)

Governing Law: This Lease shall be governed by and construed under the
Applicable Laws of the jurisdiction in which the Building is located and the
parties attorn and submit to the jurisdiction of the courts of such
jurisdiction.

(f)

Headings: The headings of the Articles and Sections are included for convenience
only, and shall have no effect upon the construction or interpretation of this
Lease.

(g)

Landlord as Trustee: Any and all exculpatory provisions, releases and
indemnities included in this Lease for the benefit of the Landlord are intended
also to benefit the Mortgagees, any owner or lessor with an interest in the
Building prior to the Landlord and property managers of the Landlord and the
officers, directors, shareholders, employees, agents of each one of them and,
for the purposes of such provisions, the Landlord is acting as agent or trustee
on behalf of and for the benefit of the persons mentioned above.

(h)

Severability: Should any provision of this Lease be or become invalid, void,
illegal or not enforceable, such provision shall be considered separate and
severable from this Lease and the remaining provisions shall remain in force and
be binding upon the parties hereto as though such provision had not been
included.

3.5

Successors

This Lease and everything herein contained shall extend to and bind the
successors and assigns of the Landlord and the legal representatives, heirs,
executors, administrators, successors and permitted assigns of the Tenant (as
the case may be).

ARTICLE 4 - GRANT AND TERM

4.1

Term, Demise

The Landlord hereby demises and leases the Premises to the Tenant for the Term
(unless terminated earlier pursuant to this Lease), to have and to hold during
the Term, subject to the terms and conditions of this Lease. The Landlord grants
to the Tenant a non-exclusive licence throughout the Term to the benefit or use
(as may be appropriate) of those Common Areas and Facilities which provide
access to the Premises or which are generally made available to all tenants in
the Building, in common with other tenants of the Building and with all others
entitled thereto, subject to the terms and conditions of this Lease.

4.2

Acceptance

The Tenant hereby leases and accepts the Premises from the Landlord and
covenants to pay the Rent and to observe and perform all the covenants and
obligations to be observed and performed by the Tenant pursuant to this Lease.
The Tenant agrees that, except as may be specifically set out herein, the
Premises are accepted on an “as is” basis and there is no promise,
representation or undertaking binding upon the Landlord with respect to any
alteration, remodelling or decoration of the Premises or with respect to the
installation of equipment or fixtures in the Premises save and except as
specifically set out in Schedule “C” hereof.

 

--------------------------------------------------------------------------------

11

4.3

Quiet Enjoyment

If the Tenant pays the Rent, fully performs all its obligations under this Lease
and there has been no Event of Default, then the Tenant shall be entitled,
subject to the provisions of this Lease, to peaceful and quiet enjoyment of the
Premises for the Term.

ARTICLE 5 - RENT

5.1

Basic Rent

The Tenant shall pay to the Landlord Basic Rent in the amount set out in Section
1.1(i) for the respective Lease Year, by equal consecutive monthly instalments
in advance on the first day of each month, subject to any adjustment pursuant to
Section 5.3.

5.2

Additional Rent

The Tenant shall also pay throughout the Term, at the times and in the manner
provided in this Lease, all Additional Rent which shall, except as otherwise
provided in this Lease, be payable within 15 days of receipt by the Tenant of an
invoice, statement or demand for it.

5.3

Adjustment Due to Measurement

The Landlord may, from time to time, at its option, cause the Rentable Area of
the Premises to be measured by an Expert in accordance with the Measurement
Standards and, if necessary as a result of such measurement, the annual Basic
Rent and the calculation of Additional Rent shall be adjusted by the Landlord.
The effective date of any such adjustment shall be:

(a)

in the case of any measurement made prior to or within six months of the
Commencement Date, the Commencement Date; and the Tenant is allowed possession
of the Premises under this Lease;

(b)

in all other cases, the first day of the calendar month that next follows the
date of the determination of the measurement.

Any such measurement by an Expert shall be final and binding on the Landlord and
the Tenant. Neither the Landlord nor the Tenant may claim any adjustment to the
annual Basic Rent or to the calculation of Additional Rent based on the Rentable
Area of the Premises except in accordance with a measurement by an Expert made
pursuant to this Section and, for greater certainty, neither the Landlord nor
the Tenant may claim any adjustment to the annual Basic Rent or to the
calculation of Additional Rent based on such measurement for the period prior to
the effective date of such adjustment as set out above.

5.4

Payment of Rent - General

(a)

All payments required to be made by the Tenant pursuant to this Lease shall be
paid when due, without prior demand and without any abatement, set-off,
compensation or deduction whatsoever, except as may be otherwise expressly
provided herein, at the address of the

 

--------------------------------------------------------------------------------

12

Landlord set out in Section 1 .1(a)(ii) or at such other place as the Landlord
may designate from time to time to the Tenant.

(b)

All payments required to be made by the Tenant pursuant to this Lease, except
for Rental Taxes, shall be deemed to be Rent and shall be payable and
recoverable as Rent, and the Landlord shall have all rights against the Tenant
for default in any such payment as in the case of arrears of Rent.

(c)

The Tenant shall pay to the Landlord all Rental Taxes applicable from time to
time, calculated and payable in accordance with Applicable Laws and the Tenant
shall pay such amount at the earlier of: (i) the time provided for by Applicable
Laws; and (ii) the time such Rent is required to be paid under this Lease. The
amount payable by the Tenant on account of Rental Taxes shall be deemed not to
be Rent for the purpose of such calculation but in the event of a failure by the
Tenant to pay any amount, the Landlord shall have the same rights and remedies
as it has in the event of a failure by the Tenant to pay Rent.

(d)

At the Landlord’s request, the Tenant shall make all payments under this Lease
by way of post-dated cheques, automatic withdrawals or electronic funds transfer
from the Tenant’s bank account and shall execute and deliver either concurrently
with this Lease or from time to time within three Business Days following
request for it, such documentation as may be required by the Landlord and its
bank in order to effect such payments.

(e)

If the Commencement Date is other than the first day of a full period in respect
of which any item of Rent is calculated, or the Expiry Date is other than the
last day of a full period, then unless otherwise provided in this Lease, the
amount of such item of Rent payable in respect of the broken period shall be
prorated based on the number of days in the month.

5.5

Payment of Additional Rent

(a)

Prior to the Commencement Date and at or prior to the beginning of each Fiscal
Year thereafter, the Landlord shall compute and deliver to the Tenant a bona
fide estimate in respect of such Fiscal Year of the Tenant’s share of Property
Taxes, the Tenant’s Proportionate Share of Operating Costs and such other items
of Additional Rent as the Landlord may estimate in advance and the Tenant shall
pay to the Landlord in monthly installments one-twelfth of such estimate
simultaneously with the Tenant’s payments of Basic Rent, provided that the
monthly installments on account of the Tenant’s share of Property Taxes may be
determined so that the Landlord collects all such amounts payable by the Tenant
by the final due date in the relevant calendar year. The Landlord may from time
to time re-estimate any items of Additional Rent and may fix monthly instalments
for the then remaining balance of the Fiscal Year so that such items will be
entirely paid during such Fiscal Year.

(b)

The Landlord shall deliver to the Tenant within a reasonable period of time
after the end of each Fiscal Year a written statement or statements (the
“Statement”) audited by an independent, duly qualified, chartered accountant,
setting out the amount of Operating

 

--------------------------------------------------------------------------------

13

Costs, the Property Taxes and such other items of Additional Rent as the
Landlord estimated in advance for such Fiscal Year. If the Tenant’s share of
Property Taxes, the Tenant’s Proportionate Share of Operating Costs and other
items of Additional Rent actually paid by the Tenant to the Landlord during such
Fiscal Year differs from the amount of the Tenant’s share of Property Taxes, the
Tenant’s Proportionate Share of Operating Costs and other items of Additional
Rent payable for such Fiscal Year, the Tenant shall pay such difference or the
Landlord shall credit the Tenant’s account (as the case may be), without
interest within 30 days after the date of delivery of the Statement. Failure of
the Landlord to render any Statement shall not prejudice the Landlord’s right to
render such Statement thereafter or with respect to any other Fiscal Year. The
Landlord may render amended or corrected Statements within one (1) year after
providing Statements to the Tenant, except with respect to Property Taxes and
utilities for which the Landlord may render amended or corrected statements at
any time during the Term, or any extensions thereof.

(c)

The Tenant shall not claim a re-adjustment in respect of Operating Costs or
Property Taxes or other items of Additional Rent estimated by the Landlord or
the share payable by the Tenant on account thereof for any Fiscal Year except by
Notice given to the Landlord within nine (9) six months after delivery of the
Statement, stating the particulars of the error in computation.

5.6

Rent Deposit

(a)

The Landlord acknowledges receipt from the Tenant of the Rent Deposit to be
applied to the Rent as it becomes due or as otherwise provided in Section
1.1(j)(i). and, to the extent it is not so applied from time to time, to be
held, without interest, as security (without prejudice to the Landlord’s other
rights and remedies) for the observance and performance of the Tenant’s
obligations under this Lease.

(b)

In addition to the Rent Deposit, on or before June 30, 2019 the Tenant shall
deliver a certified cheque in the amount of $50,100.85, which represents one (1)
month of Basic Rent, and the Tenant’s estimated Proportionate Share of Operating
Costs and Property Taxes including HST (the “Second Rent Deposit”) due under
this Lease, made payable to Northam Realty Advisors Limited, in Trust, which
shall be held by Northam Realty Advisors Limited, without interest. Upon the
Commencement Date, the Second Rent Deposit will be transferred to the Landlord,
and held by the Landlord without interest, and applied to the third months’
Basic Rent and Additional Rent due under this Lease.

If the Tenant fails to deliver the Second Rent Deposit to the Landlord’s
property manager, Northam Realty Advisors Limited, by June 30, 2019, then the
Landlord shall be permitted to take the portion of the Rent Deposit that was to
be applied to the first months Basic Rent and Additional Rent and add it to the
Security Deposit described in Section 1.1(j) (ii) and hold it during the Term of
this Lease, and any extensions or renewals thereof, without interest, in
accordance with the provisions of

 

--------------------------------------------------------------------------------

14

Section 5.7. In the event that the Tenant fails to deliver the Second Rent
Deposit, the Tenant shall continue to be responsible for the payment of Rent for
the first month of the Term, in accordance with the provisions of this Lease.

5.7

Security Deposit

Subject to Section 5.6 (b) above, the Landlord acknowledges receipt from the
Tenant of the Security Deposit to be held, without interest, as security
(without prejudice to the Landlord’s other rights and remedies) for the
observance and performance of the Tenant’s obligations under this Lease. If the
Tenant defaults in the performance of any of the terms, covenants, conditions
and provisions of this Lease as and when the same are due to be performed by the
Tenant, then the Landlord, at its option, may appropriate and apply all or any
part of the Security Deposit on account of any losses or damages sustained by
the Landlord as a result of such default. Upon demand by the Landlord following
any such appropriation, the Tenant shall pay to the Landlord an amount
sufficient to restore the total original amount of the Security Deposit. if the
Tenant complies with all of the terms, covenants, conditions and provisions
under this Lease and is not then overholding in accordance with Section 16.3,
the Security Deposit shall be returned to the Tenant without interest within 60
days after the expiry or earlier termination of the Term, or, at the Landlord’s
option, shall be applied by the Landlord on account of the last month’s Rent.

5.8

Net Lease

The Tenant acknowledges and agrees that it is intended that this Lease shall be
a completely carefree net lease for the Landlord and that the Landlord shall not
be responsible for any costs, charges, expenses and outlays of any nature
whatsoever arising from or relating to the Premises or the Building during the
Term, whether foreseen or unforeseen and whether or not within the contemplation
of the parties at the commencement of the Term, except as shall be otherwise
expressly provided in this Lease.

ARTICLE 6 - OPERATING COSTS AND TAXES

6.1

Property Taxes Payable by Landlord

The Landlord shall pay all Property Taxes, but it may defer such payments or
compliance to the fullest extent permitted by law so long as it pursues in good
faith any contest or appeal of any such Property Taxes with reasonable
diligence.

6.2

Property Taxes Payable by Tenant

(a)

The Tenant shall pay as Additional Rent directly to the Landlord in each Fiscal
Year the Tenant’s share of Property Taxes as determined pursuant to this
Section.

(b)

The Tenant’s share of Property Taxes shall be the portion of the Property Taxes
that are attributable to the Premises, as determined by the Landlord, acting
reasonably. Without limiting the foregoing:

 

--------------------------------------------------------------------------------

15

 

(i)

the Landlord may, if it so elects, determine that the Tenant’s share of Property
Taxes attributable to the Premises shall be the Proportionate Share of Property
Taxes;

 

(ii)

the Landlord shall be entitled, but not obligated, to allocate Property Taxes
amongst categories of premises in the Building on the basis of such factors as
the Landlord determines to be relevant and to adjust the Tenant’s share of
Property Taxes based on such allocation provided the Landlord shall act
reasonable and equitable with any allocation of Property Taxes;

 

(iii)

if there are separate assessments (or, in lieu of separate assessments,
calculations made by authorities having jurisdiction from which separate
assessments may, in the Landlord’s opinion, be readily determined) for the
Premises for Property Taxes, the Landlord may have regard thereto;

 

(iv)

nothing herein shall compel or require the Landlord to adjust, continue to
adjust or to make the same determination or allocation of Property Taxes from
year to year or in any Fiscal Year; and

 

(v)

for the purposes of determining the share of Property Taxes payable by the
Tenant pursuant to this Lease, Property Taxes shall include such additional
amounts as would have formed part of Property Taxes had the Building been fully
assessed during the whole of the relevant Fiscal Year as fully completed and
fully occupied by tenants, with no special exemptions or reductions, and without
taking into account any actual or potential reduction of Property Taxes or
change of assessment category or class for premises within the Building which
are vacant or underutilized.

Landlord acknowledges that as of the date hereof, tenants in the Building pay
their Proportionate Share of Property Taxes.

6.3

Business Taxes and Other Taxes of Tenant

The Tenant shall promptly pay before delinquency to the taxing authorities or to
the Landlord, if it so directs, as Additional Rent, any taxes, rates, duties,
levies and assessments whatsoever, whether municipal, provincial, federal or
otherwise, levied, imposed or assessed against or in respect of the operations
at, occupancy of, or conduct of business in or from the Premises by the Tenant
or any other permitted occupant, including the Tenant’s Business Taxes, if
levied in the province in which the Building is situate. Whenever requested by
the Landlord, the Tenant shall deliver to the Landlord copies of receipts for
payment of all such taxes.

6.4

Assessment Appeals

The Tenant shall not appeal any governmental assessment or determination of the
value of the Building or any portion of the Building whether or not the
assessment or determination affects the

 

--------------------------------------------------------------------------------

16

amount of Property Taxes or other taxes, rates, duties, levies or assessments to
be paid by the Tenant.

6.5

Operating Costs

The Tenant shall pay its Proportionate Share of Operating Costs to the Landlord.
Subject to the exclusions and deductions stipulated in Section 6.6, “Operating
Costs” means the total, without duplication and calculated in accordance with
accounting principles or practices generally accepted in the real estate
industry in Canada, of the costs, expenses, fees, rentals, disbursements and
outlays (in Sections 6.5 and 6.6 referred to collectively as “costs”) of every
kind, whether direct or indirect, paid, payable or incurred by or on behalf of
the Landlord on an accrual basis (or on a cash basis to the extent that the
Landlord determines is reasonable) in the ownership, maintenance, repair,
replacement, operation, administration, supervision and management of the
Building, including, without limitation:

(a)

costs of providing security, supervision, traffic control, janitorial,
landscaping, window cleaning, waste collection, disposal and recycling and snow
removal services and the costs of machinery, supplies, tools, equipment and
materials used in connection with the Building (including rental costs of such
items);

(b)

costs of telecommunications and broadband services and facilities (including
riser, rooftop, telephone room and wireless management), information technology,
telecopier, stationery, office equipment, supplies, signs and directory boards
and other services and materials required for management, maintenance and
operation (whether on or off-site and whether incurred by the Landlord or a
management company);

(c)

costs of providing electricity, fuel, heat, processed air, water, telephone,
gas, sewage disposal and other utilities and services (including all energy
management and administration costs) and costs of replacing building standard
electric light fixtures, ballasts, tubes, starters, lamps, light bulbs and
controls (to the extent such item is charged separately to the Tenant pursuant
to this Lease then the costs of any such item attributable to other leaseable
premises shall be excluded);

(d)

costs of:

 

(i)

operating, maintaining, replacing, modifying and repairing the Building,
including without limitation such costs where incurred by the Landlord in order
to comply with Applicable Laws or required by the Landlord’s insurance carrier
or resulting from normal wear and tear to the Building;

 

(ii)

providing, installing, modifying and upgrading energy conservation equipment and
systems, life safety and emergency response systems, materials and procedures
and telecommunication and broadband systems and equipment if any;

 

--------------------------------------------------------------------------------

17

 

(iii)

making alterations, replacements or additions to the Building intended to reduce
Operating Costs, improve the operation of the Building and the systems,
facilities and equipment serving the Building, or maintain their operation; and

 

(iv)

replacing machinery or equipment which by its nature requires periodic
replacement,

all to the extent that such costs are fully chargeable in the Fiscal Year in
which they are incurred in accordance with sound accounting principles or
practices generally accepted in the real estate industry in Canada as applied by
the Landlord;

(e)

depreciation or amortization of the costs referred to in Section 6.5(d) above as
determined in accordance with sound accounting principles or practices generally
accepted in the real estate industry in Canada as applied by the Landlord, if
such costs have not been charged fully in the Fiscal Year in which they are
incurred, and interest on the undepreciated or unamortized balance of such
costs, calculated monthly, at an annual rate equal to 5% above the Prime Rate in
effect on the first day of the Fiscal Year that such costs were incurred;

(f)

amounts paid to, or reasonably attributable to the remuneration of, all
personnel (whether on or off-site and whether employed by the Landlord or a
management company) involved in the maintenance, repair, replacement, operation,
administration, supervision and management of the Building, including fringe
benefits, severance pay, termination payments and other employment costs;

(g)

auditing, accounting, legal and other professional and consulting fees and
disbursements incurred in connection with the maintenance, repair, replacement,
operation, administration, supervision and management of the Building, including
those incurred with respect to the preparation of the statements required under
the provisions of this Lease and costs of administering, minimizing, contesting
or appealing assessments of Property Taxes (whether or not successful), but not
if such auditing accounting, legal and other professional and consulting fees
are attributable to a dispute with, the actions or inactions of, or a default of
a tenant within the Building;

(h)

costs of all insurance which the Landlord is obligated or permitted to obtain
under this Lease and the amounts of losses incurred or claims paid either below
the insurance deductible amounts or as the co-insurance portion of an insured
claim;

(i)

Property Taxes to the extent not charged to the Tenant pursuant to Section 6.2
and to other tenants of the Building pursuant to lease provisions similar to
such Section;

(j)

Capital Tax, if applicable to the extent that same are levied under any federal,
provincial or municipal law;

 

--------------------------------------------------------------------------------

18

(k)

fair market rental value (having regard to rent being charged for similar space
including additional rent for operating costs and property taxes) of space used
by the Landlord and/or its property manager, acting reasonably, in connection
with the maintenance, repair, operation, administration and management of the
Building and such fair market rental value of any building amenities (such as
conference and day-care facilities provided primarily for tenants of the
Building), together with the reasonable costs relating to such building
amenities; and

(l)

a management fee of five percent (5%) of gross amounts received or receivable by
the Landlord in respect of the Building for all items.

Notwithstanding anything to the contrary set out in this Lease, the Landlord
agrees that annual increases in Controllable Operating Costs, shall not exceed
the greater of the rise in the Consumer Price Index for Ontario, (CPI), as
calculated by Statistics Canada, year over year, on a cumulative basis, or three
percent (3%) per annum, on a cumulative basis, during the initial Term and
Extended Term, provided that the Tenant exercises its right to extend the Term
in accordance with Section 3 of Schedule “E” attached hereto.

For the purposes of this section, “Controllable Operating Costs” means all
Operating Costs, excluding all Non-Controllable Operating Costs.

For the purposes of this section, “Non-Controllable Operating Costs” means those
Operating Costs over which it is reasonable to assume the Landlord may not
exercise a measure of control, and includes, by way of example only and without
limitation: utilities, insurance, and payments and/or levies which may be
imposed by a governmental authority, during the Term (as same may be extended in
accordance with Section 3 of Schedule “E” attached to this Lease).

6.6

Limitations on Operating Costs

In determining Operating Costs, the cost (if any) of the following shall be
excluded or deducted, as the case may be:

(a)

all net recoveries which reduce Operating Costs received by the Landlord from
tenants as a result of any act, omission, default or negligence of such tenants
or by reason of a breach by such tenants of provisions in their respective
leases (other than recoveries from such tenants under clauses in their
respective leases requiring their contribution to Operating Costs);

(b)

net proceeds received by the Landlord from insurance policies taken out by the
Landlord to the extent that the proceeds relate to Operating Costs;

(c)

ground rent payable to any ground lessor if the Landlord is not the owner of the
Lands and principal and interest payments on any mortgages, charges or other
encumbrances registered against the title of the Building;

 

--------------------------------------------------------------------------------

19

(d)

all net recoveries by the Landlord in respect of warranties or guarantees
relating to the construction of the Building or any portion thereof, to the
extent that repair costs in respect of the work covered by warranty or guarantee
are included in Operating Costs;

(e)

costs and expenses relating to the leasing of space or premises in the Building
including leasing commissions and advertising costs; and

(f)

contributions, if any, to the cost of the excess supply, to the Tenant or other
tenants of the Building, of Utilities used in maintaining, operating, heating,
ventilating and air-conditioning the Building.

6.7

Adjustments of Operating Costs

In computing Operating Costs:

(a)

if less than 100% of the Rentable Area of the Building is completed or occupied
during any period for which a computation must be made, the amount of Operating
Costs will be increased by the amount of the additional costs determined by the
Landlord, that would have been incurred had 100% of the Rentable Area of the
Building been completed or occupied during that period, provided that the
foregoing shall not result in the amount the Tenant pays as its Proportionate
Share of such Operating Costs being greater than it would be if the Building was
fully occupied and completed;

(b)

where the Landlord determines, acting reasonably but in its sole discretion,
that any item(s) of Operating Costs are provided only to or for the benefit of a
portion of the Building, then the Landlord shall be entitled, but not obligated,
to allocate the cost of those item(s) over such portion of the Building and
adjust the Tenant’s Operating Cost payment based on such allocation;

(c)

if the Building is comprised of different categories of leaseable premises, the
Landlord shall be entitled, but not obligated, to allocate Operating Costs among
the various categories on the basis of such factors as the Landlord determines
to be relevant and to adjust the Tenant’s Operating Cost payment based on such
allocation; and

(d)

if any facilities, services or utilities:

 

(i)

for the operation, administration, management, repair and maintenance of the
Building are provided from another building or other buildings owned or operated
by Landlord or its manager;

 

(ii)

for the operation, administration, management, repair and maintenance of another
building or other buildings owned or operated by the Landlord or its manager are
provided from the Building; or

 

--------------------------------------------------------------------------------

20

 

(iii)

are otherwise shared between the Building and another building or other
buildings,

the costs, charges and expenses of such items shall be allocated by the
Landlord, between the Building and other building or buildings on a reasonable
basis.

6.8

Reduction or Control of Operating Costs

The Tenant shall comply with any practices or procedures that the Landlord,
acting reasonably, may from time to time introduce to reduce or control
Operating Costs and shall pay, as Additional Rent, all costs, as determined by
the Landlord, that may be incurred by the Landlord as a result of any
non-compliance. The Landlord may use an Expert to assist it in making such
determination.

ARTICLE 7 - HVAC, UTILITIES AND OTHER LANDLORD SERVICES

7.1

Heating, Ventilating and Air Conditioning

(a)

The Landlord shall provide processed air in quantities and at temperatures
required to maintain conditions within a reasonable temperature range in the
Premises during Business Hours. If the Tenant requests the provision of
processed air outside Business Hours, the Landlord shall provide such processed
air if it is reasonably able to do so, at the Tenant’s cost determined in
accordance with the Landlord’s standard rate schedule for such additional
service in effect from time to time.

(b)

Any rebalancing of the climate control system necessitated by the installation
of partitions, equipment or fixtures by the Tenant or by any use of the Premises
not in accordance with the design standards of such system shall be performed by
the Landlord at the Tenant’s expense. The Landlord shall not be responsible for
inadequate performance of the Building Systems if: (i) attributable to any
arrangement of partitioning in the Premises or changes therein, the failure to
shade windows which are exposed to the sun, the production by the Tenant of
smoke, odours or contaminated air which the Building Systems are not designed to
accommodate, or any use of electrical power by the Tenant which exceeds the
standard of normal use as determined by the Landlord; (ii) the occupancy level
of the Premises exceeds one person to every 150 square feet of usable area of
the Premises on an open floor basis; or (iii) the Tenant does not keep the
heating, ventilation or air-conditioning vents or air returns free and clear of
all obstructions.

7.2

Electricity and Other Utilities

(a)

The Landlord will provide and permit the Tenant to use the electricity, domestic
water, sewage disposal and other utility services serving the Building in such
quantities as the Landlord, from time to time determines to constitute normal
use for tenants in the Building. The Tenant shall not overload the capacity of
any such service. The Tenant shall not bring onto the Premises any
installations, appliances or business machines which are likely to consume
significant amounts of electricity or other utilities or which require special
venting without the prior written consent of the Landlord. The Tenant shall not
engage any Person to provide any utility service to the Premises.

 

--------------------------------------------------------------------------------

21

(b)

The Landlord shall replace building standard and, at the Landlord’s election,
non-standard electric light fixtures, ballasts, tubes, starters, lamps, light
bulbs and controls in the Premises. In carrying out its obligations, the
Landlord may adopt a system of periodic group relamping in accordance with sound
building management practices.

(c)

Direct and indirect costs relating to the use by the Tenant of electricity and
other utility services in quantities which represent normal use for tenants in
the Building, as determined by the Landlord, will form part of Operating Costs
or be paid by the Tenant to the Landlord separately as Additional Rent, as and
to the extent that the Landlord may elect from time to time. The Landlord may
install (i) if the Landlord reasonably believes the use of a utility or service
in the Premises is disproportionate to the use of other tenants in the Building,
or (ii) if requested by the Tenant, at the Tenant’s expense, otherwise such
costs will be at the Landlord’s expense, separate meters or other measuring
devices in the Premises or elsewhere to measure the Tenant’s consumption and the
Landlord may use an Expert to assist it in determining such consumption.

7.3

Special HVAC Services and Utilities and Excess Quantities

If the Tenant requests interior climate control services, electricity, sewage
disposal, water or other utility services of a type or in quantities that exceed
normal use by tenants in the Building, as determined by the Landlord, the
Landlord shall supply such services if the Landlord determines, in its sole
discretion, that the provision of such services: (a) is within the capacity of
the Building Systems; (b) would not affect the operation, aesthetics or
structure of the Building; (c) would not reduce the efficiency of the existing
services supplied to other tenants or parts of the Building; and (d) is
otherwise feasible. The Tenant will pay to the Landlord all costs, both
non-recurring and recurring, of providing all such services. Such costs shall be
determined by the Landlord in a reasonable manner, which may include
installation at the Tenant’s expense of separate meters or other measuring
devices in the Premises or elsewhere or the Landlord may use an Expert to assist
it in determining such costs.

7.4

Other Landlord Services

(a)

The Landlord shall provide janitorial services to the Premises in accordance
with standards from time to time prevailing for similar office buildings in the
area in which the Building is located. The Tenant shall grant access necessary
for the performance of the janitorial services and shall leave the Premises in a
condition that facilitates the performance of such services. Other than as
included in janitorial services, all curtains, carpets, rugs and drapes of any
kind in the Premises shall be cleaned and maintained by the Tenant. The Tenant
shall not engage any Person to provide cleaning or janitorial services to the
Premises without the Landlord’s written consent.

(b)

The Landlord shall provide elevator service during Business Hours for use by the
Tenant in common with others, except when prevented by maintenance or repairs.
Subject to emergencies, the Landlord will operate at least one passenger
elevator for use by tenants at all times.

 

--------------------------------------------------------------------------------

22

(c)

The Landlord shall provide necessary supplies in public washrooms sufficient for
normal use by tenants in the Building.

7.5

Additional Services Provided by Landlord

Wherever this Lease provides that the Tenant is to pay a cost or expense to the
Landlord as an item of Additional Rent (except for Operating Costs and the 15%
administration fee referred to herein), the Tenant shall pay, in addition to
such cost or expense, the Landlord’s administration charge of 15% of such cost
or expense, which cost shall also be an item of Additional Rent. The Tenant
shall pay to the Landlord the costs of all such services provided at the
Tenant’s request or otherwise provided for herein and which are not included in
Operating Costs including, without limitation: (a) the provision of processed
air, electricity and other utilities and services outside of Business Hours or
of a special nature or in excess quantities; (b) replacement of non-standard
electric light fixtures, ballasts, tubes, starters, lamps, light bulbs and
controls; (c) special janitorial or cleaning services; (d) operating elevators
for the sole benefit of the Tenant and supervising the movement of furniture,
equipment, freight and supplies for the Tenant; and (e) construction of any
Leasehold Improvements or other work performed at the request of or on behalf of
the Tenant.

7.6

Telecommunications

(a)

The Landlord shall incur no expense or liability whatsoever with respect to any
aspect of the provision of telecommunication services for the Premises,
including, without limitation, the cost of installation, service, materials,
repairs, maintenance, interruption or loss of telecommunication service.

(b)

The Tenant may utilize a telecommunication service provider (a “TSP”) of its
choice with the Landlord’s prior written consent, but:

 

(i)

if the TSP is required to provide or install facilities in the Building in order
to enable it to provide service to the Tenant, the Landlord must first determine
that there is sufficient space in, or on the Building for the installation of
the TSP’s facilities and that the TSP is acceptable to the Landlord;

 

(ii)

if the TSP intends to install, or has installed or purchased facilities situated
in the Building for the purpose of providing telecommunication services to
tenants in the Building, the Landlord shall require the TSP to execute and
deliver the Landlord’s standard form of TSP licence agreement and pay to the
Landlord the Landlord’s market rate for TSP’s access and use of the Building, as
applicable;

 

(iii)

the Tenant shall be responsible for all costs incurred by the Landlord in
enabling usage by the Tenant of its choice of TSP not otherwise paid by such
TSP; and

 

(iv)

the Tenant shall be responsible for the removal of all wiring serving the
Premises by such TSP at the expiry of the Term, if required by the Landlord.

 

--------------------------------------------------------------------------------

23

(c)

If the Tenant’s approved TSP does not have a point of connection in the
Premises, the Tenant may be required to install its own cable and facilities or
to purchase cable and facilities from the Landlord for installation in the
communication pathways and risers of the Building for connection to the Tenant’s
TSP’s facilities in the main terminal room, at the main distribution frame or at
other points of connection designated by the Landlord. In such case: (i) the
Tenant may be required to pay the Landlord’s costs in enabling such connection;
(ii) the Tenant may be required to remove such cable and facilities and restore
any damage caused by the removal, or, at the Landlord’s option, to pay the cost
of removal and restoration; (iii) the Tenant may be required to contribute to
the costs of riser and telecommunications room management incurred by the
Landlord; and (iv) the Tenant may be required to abide by any policies,
directions or requirements of any riser or telecommunications room manager
retained by the Landlord and to pay, in addition, any direct costs invoiced to
the Tenant by such manager in respect of plan review charges, inspection charges
and other services provided by such manager to the Tenant.

(d)

If required by the Landlord, the Tenant shall change its TSP if the licence
agreement referred to above in Section 7.6(b) is terminated or expires and is
not renewed. The Tenant acknowledges that the Landlord has no obligation to
ensure continuation of services by the Tenant’s TSP or any other TSP in the
Building.

(e)

The Landlord may require, upon 30 days prior written Notice, that the Tenant
relocate all or any portion of the cables or facilities installed by it.

7.7

Signs and Premises Identification

(i)Subject to Section 7.7 (ii) below, the Tenant shall not erect, affix, install
or maintain any signs, lettering, identification or any promotional or other
written materials visible from the exterior of the Building or from any interior
Common Areas and Facilities. The Landlord shall, at the Landlord’s expense, for
the Tenant’s initial signage only, at the request and expense of the Tenant,
supply and install: (a) on or near the entrance door of the Ground Floor
Premises and the Ninth Floor Premises a standard Building sign bearing the name
of the Tenant; (b) standard Building identification in any elevator lobby
directional signage on the Tenant’s floor; and (c) one standard Building entry
in any directory board for the Building, each in accordance with the Landlord’s
uniform scheme for identification signage. Any tenant occupying at least a full
floor in the Building may, subject to having received the Landlord’s prior
written approval as to design, location, material and method of installation,
supply and install its own sign in the elevator lobby of each full floor
occupied by it.

(ii)Exterior Building Signage

Provided the Tenant: is Venus Concept Canada Corp., or a Permitted Transferee,
is in occupation of and conducting business in the whole of the Premises and, in
accordance with this Lease; is not and has not been in default of any provision
of this Lease, and further provided that the Landlord and Tenant have executed
this Lease and the Indemnifier has executed the Indemnity Agreement in a form
satisfactory to the Landlord, then the Tenant shall be entitled to install, at
its sole cost and expense, including all costs associated with

 

--------------------------------------------------------------------------------

24

maintenance, insurance, repair and restoration thereof, one (1) exterior sign,
bearing its name or corporate logo, on the side of the top fascia of the west
side of the Building, (the “Signage”). The Signage shall be non-exclusive and of
a design and quality appropriate to the image of the Building, in keeping with
the architectural integrity of the Building, and shall be subject to the prior
written approval of Landlord (as to affixation, colour, content, design,
location and specifications).

All costs of maintaining the Signage, including, without limitation, all costs
of electricity consumed by the Signage, will be paid for by Tenant to Landlord
upon receipt of an invoice therefor, with Tenant’s next instalment of monthly
Rent, as an item of Additional Rent. Tenant’s insurance coverage shall include
the Signage. Such Signage shall be in conformance with the Building Code, zoning
by-laws and the regulations of any other bodies having jurisdiction and Tenant
shall obtain, at its sole expense, all necessary permits and governmental
approvals.

At the earlier of (i) expiration or earlier termination of this Lease, and any
renewal or extension thereof, or (ii) the date upon which Tenant itself ceases
to occupy the entirety of the Premises, Tenant shall, at its sole cost and
expense, remove the Signage from the Building and make good any damage caused
thereby. Upon prior Notice to Landlord, Tenant shall be permitted to remove the
Signage prior to the expiration of the Term or any extension thereof, provided
that it repairs any damage caused by such removal. If required by Landlord, the
installation and removal of the Signage shall be performed by Landlord’s
contractors, at Tenant’s cost, plus an administration fee and any applicable
taxes, as Additional Rent. The Tenant’s right to install Signage and the
location thereof shall cease upon the Tenant’s removal of the Signage.

The Signage shall be kept in a state of good repair at all times by the Tenant,
at its expense, and to the standards of a first-class building and the Tenant
may not remove same except for replacement due to damage or repair, provided
that at the expiry or earlier termination of the Lease the Tenant at its expense
shall remove same and repair all damage caused by the removal and installation.

The Tenant agrees that all indemnity and release of liability provisions set out
in this Lease (the insurance and indemnity provisions) shall apply to the
Tenant’s Signage and that the insurance coverage which it is required to
maintain under this Lease shall apply to the Signage and to all occurrences
which in any way relate to the installation or existence of same and to the
Tenant’s rights under this section.

In the event the Tenant fails to install the exterior Signage during the first
12 months of the Term, it shall be deemed that the Tenant does not intend to
install the exterior Signage, and this right set out herein shall be null and
void and of no further force or effect.

ARTICLE 8 - OPERATION, CONTROL AND MAINTENANCE BY LANDLORD

8.1

Operation of the Building by Landlord

The Landlord shall operate the Building in accordance with all Applicable Laws
and with standards from time to time prevailing for similar office buildings in
the area in which the Building

 

--------------------------------------------------------------------------------

25

is located, subject, however, to the limitations occasioned by the design and
age of the Building and the capacity of the Building Systems.

8.2

Control of the Building by Landlord

The Landlord has at all times exclusive control of the Building and its
management and operation, but not so as to deny the Tenant access to the
Premises except in an emergency. Without limiting the generality of the
foregoing, at any time and from time to time, the Landlord may:

(a)

make repairs, replacements, changes or additions to the structure, systems,
facilities and equipment in the Building (including the Premises) where
necessary to serve the Premises or other parts of the Building;

(b)

make changes or additions to any part of the Building not in or forming part of
the Premises including, without limitation, dedicating or conveying portions of
the Lands, granting easements, rights-of-way, restrictive covenants or other
interests in the Lands and constructing additional improvements in or adjoining
the Lands;

(c)

terminate or amend the Tenant’s right of use of any of the Common Areas and
Facilities, change the location and size of any of the Common Areas and
Facilities or use parts of the Common Areas and Facilities for promotional or
other activities;

(d)

retain contractors and employ all personnel, including supervisory personnel and
managers, that the Landlord considers necessary for the effective maintenance,
repair, operation, management and control of the Building; and

(e)

do and perform such other acts in and to the Building or any of its component
parts as the Landlord considers reasonable for the proper and efficient
maintenance, repair, operation, management and control of the Building,

provided that in the course of the Landlord’s exercise of its rights hereunder,
the Landlord shall be deemed not to have re-entered the Premises nor to have
breached any obligation of this Lease. The Landlord shall perform all of its
work as expeditiously as is reasonably possible so as to interfere as little as
is reasonably possible with the Tenant’s use of the Premises.

8.3

Name of Building

The Landlord may from time to time designate a name or other identification for
the Building, subject to leaving in place the Signage, provided there has been
no Event of Default. The Tenant shall be responsible for any costs it incurs as
a result of any changes in the name or identification (such as changes to its
stationery and other material). The Tenant shall have no rights in any such
names or identification.

8.4

Maintenance and Repair by Landlord

 

--------------------------------------------------------------------------------

26

The Landlord shall keep or cause to be kept the following in good repair to the
standards from time to time prevailing for similar office buildings in the area
in which the Building is located, subject, however, to the limitations
occasioned by the design and age of the Building and the capacity of the
Building Systems and to reasonable wear and tear not inconsistent with such
standard:

(a)

the footings, foundations, structural columns and beams, structural subfloors,
bearing walls, exterior walls, windows and roofs of the Building; and

(b)

the Common Areas and Facilities,

provided that:

(c)

if all or part of Building Systems require repair, replacement, maintenance or
inspections, the Landlord shall have a reasonable time in which to complete such
work, and during such time shall only be required to maintain such services as
are reasonably possible in the circumstances; and

(d)

no reduction or discontinuance of such services or loss of use of the Premises
shall be construed as an eviction of the Tenant or (except as specifically
provided in this Lease) release the Tenant from any obligation under this Lease.

All of the preceding costs that are referred to in this Section 8.4 shall be
included in Operating Costs.

8.5

Access by Landlord

The Tenant shall permit the Landlord, its agents and others authorized by it, to
enter the Premises to inspect, to provide services or to make repairs,
replacements, changes or alterations as set out in this Lease, to take such
steps as the Landlord may deem necessary for the safety, improvement, alteration
or preservation of the Premises or the Building and to show the Premises to
Mortgagees, prospective Mortgagees, purchasers and prospective purchasers and,
during the last 18 months of the Term, to prospective tenants. In carrying out
such rights the Landlord shall use reasonable efforts to minimize interference
with the Tenant’s use and enjoyment of the Premises. The Landlord shall whenever
possible give reasonable Notice to the Tenant prior to such entry (other than in
the case of an emergency or apprehended emergency), but no such entry shall
constitute a re-entry by the Landlord or an eviction or entitle the Tenant to
any abatement of Rent.

8.6

Relocation

The Landlord shall have the right from time to time, on not less than 60 days’
Notice to the Tenant, to relocate the Premises to other premises within the
Building having approximately the same area as the Premises. If the Landlord
relocates the Premises prior to occupancy by the Tenant, it shall reimburse the
Tenant for all expenses already incurred by the Tenant in preparing to move into
the Premises to the extent that such expenditure is for items or materials not
usable in the alternate premises. If the Landlord relocates the Tenant after
occupancy by the Tenant, the Landlord shall

 

--------------------------------------------------------------------------------

27

provide the relocated premises improved to a standard and using materials of
approximately the same quality as the Leasehold Improvements which exist in the
existing Premises at the time of relocation and reimburse the Tenant within
thirty (30) days of receipt of copies of receipted third party invoices for
direct costs associated with the relocation, including, without limitation,
moving costs, reprinting of a limited supply of stationery and supplies and
disconnection and reconnection of telephone and computer equipment and systems.
In no case will the Tenant be reimbursed or compensated for indirect costs
including overhead, overtime charges or loss of profits and the Tenant will
minimize costs by re-using all fixtures and trade fixtures from the Premises
where it is feasible to do so. The Landlord agrees to use reasonable efforts to
effect the relocation with a minimum of disruption to the Tenant’s business. The
Landlord and the Tenant shall enter into a lease amending agreement in the
Landlord’s standard form to confirm the terms of the relocation including,
without limitation, any adjustment to the Basic Rent if the Rentable Area of the
relocated premises is different than the Rentable Area of the existing Premises
and to confirm that all other terms and conditions of this Lease shall apply
with respect to the relocated premises for the remainder of the Term.

Notwithstanding anything to the contrary set out in this Lease, provided Venus
Concept Canada Corp or a Permitted Transferee., is the Tenant, then the Landlord
shall not have the right to relocate any part of the Premises the Tenant is
occupying.

For greater clarity and by way of example only, in the event the Tenant does not
require the Ground Floor Premises and subsequently sublets this portion of the
Premises to another party, then the Landlord shall have the right to relocate
that particular portion of the Premises.

ARTICLE 9 - MAINTENANCE AND ALTERATIONS BY TENANT

9.1

Maintenance and Repair by Tenant

The Tenant shall at its sole cost maintain and repair the Premises and all
Leasehold Improvements in good order and condition to the standards from time to
time prevailing for similar office buildings in the area in which the Building
is located, subject to reasonable wear and tear not inconsistent with such
standard and with the exception only of those repairs which are the obligation
of the Landlord under this Lease and subject to Article 14.

9.2

Alterations by Tenant

(a)

The Tenant may from time to time at its own expense install Leasehold
Improvements and alter existing Leasehold Improvements (the “Alterations”)
provided that:

(b)

all Alterations shall require the prior written approval of the Landlord, save
and except for minor alterations to Leasehold Improvements which do not affect
the structure of the Building, any exterior walls, windows or roof, any of the
Building Systems or the aesthetics of the Building and which do not require a
building permit, provided the Tenant has given Notice with reasonable detail of
the proposed Alterations to the Landlord in advance;

 

--------------------------------------------------------------------------------

28

(c)

for Alterations which require the Landlord’s approval, the Tenant shall furnish
the Landlord with two complete sets of professionally prepared working drawings
(which shall include any architectural, structural, electrical, mechanical,
computer system wiring and telecommunication plans) of the proposed Alterations.
The Tenant shall retain the Landlord’s base building mechanical, electrical and
structural engineering consultants to ensure compatibility of the Building
Systems and the Alterations. if the Tenant uses other consultants for the
preparation of the Tenant’s working drawings, then the Landlord may elect to
retain architects and engineers to review such working drawings for the purpose
of approving the proposed Alterations (it being understood that notwithstanding
such approval, the Landlord shall have no responsibility with respect to the
adequacy of such working drawings). The Tenant shall pay to the Landlord, on
demand, the costs of the examination of such drawings by either the Landlord or
an outside consultant plus an administration fee of 15% of such costs;

(d)

the Alterations shall be subject to the reasonable regulations, supervision,
control and inspection by the Landlord and, in addition to any other payment
contained in this Article, the Tenant shall pay to the Landlord, on demand, the
Landlord’s then current fee for coordination services provided by the Landlord
during the Tenant’s construction of its Alterations;

(e)

the Tenant shall provide, prior to the commencement of Alterations, evidence of
required workers’ compensation coverage and proof of owner and contractors
protective liability insurance coverage, with the Landlord, any property manager
and any Mortgagee as required by the Landlord, to be named as additional
insureds, in amounts, with insurers, and in a form reasonably satisfactory to
the Landlord, which shall remain in effect during the entire period in which the
Alterations will be carried out. In addition, if reasonably requested by the
Landlord, the Tenant shall provide proof of performance and payment bonds being
in place; the Tenant will deliver a list identifying every contractor and
subcontractor, accompanied by an up-to-date valid clearance certificate for each
of them issued by the appropriate workers’ compensation, safety and insurance
authority and the Landlord shall have approved, prior to commencement of the
Alterations, such contractors and subcontractors and their respective labour
affiliations. The Tenant will not use any contractor or permit the use of any
sub-contractor that is not identified on the list;

(f)

if any proposed Alterations could affect the structure, the exterior walls or
the Building Systems, the Landlord may require that any such Alterations be
performed by either the Landlord or its contractors in which case the Tenant
shall pay the Landlord’s cost plus an administration fee of 15%;

(g)

the Tenant shall have provided to the Landlord a copy of the contract for the
Alterations and evidence satisfactory to the Landlord as to the existence of all
necessary permits;

(h)

the Tenant shall perform the Alterations or cause the Alterations to be
performed: (i) in accordance with any construction methods and procedures manual
for the Building; (ii) in

 

--------------------------------------------------------------------------------

29

accordance with the plans and specifications submitted to and approved by the
Landlord; (iii) in accordance with any conditions, regulations, procedures or
rules imposed by the Landlord; (iv) in compliance with all Applicable Laws; and
(v) in a good and workmanlike and expeditious manner using new materials;

(i)

the Landlord may inspect construction as it proceeds;

(j)

upon completion of the Alterations, the Tenant shall provide the Landlord with a
complete set of “as built” drawings for the Alterations; and

(k)

if the Tenant fails to observe any of the requirements of this Article, the
Landlord may require that construction stop and, at the Landlord’s option, that
the Premises be restored to their prior condition failing which the Landlord may
do so and the Tenant shall pay the Landlord’s cost plus an administration fee of
15%.

9.3

Removal of Improvements and Fixtures

All Leasehold Improvements shall immediately upon their placement become the
Landlord’s property without compensation to the Tenant. Except as otherwise
agreed by the Landlord in writing, no Leasehold Improvements or trade fixtures
shall be removed from the Premises by the Tenant either during or at the expiry
or earlier termination of the Term except that:

(a)

the Tenant may, during the Term, in the usual course of its business, remove its
trade fixtures, provided that the Tenant is not in default under this Lease; and

(b)

the Tenant shall, at its sole cost:

 

(i)

remove: (1) all of its trade fixtures; (2) the Signage; (3) any non-standard
Leasehold Improvements; (4) wiring, cabling, equipment, and furniture; and (5)
any Leasehold Improvements that were not pre-approved by the Landlord in
writing; and

 

(ii)

restore the t-bar ceiling grid, ceiling tiles, and lights in the open area of
the Ground Floor Premises with base Building t-bar, base Building ceiling tiles
and base Building lights (all of which the Landlord will provide specifications
for the Tenant to supply and install) which in any event will match the existing
drop ceiling and lights in the Ground Floor Premises. The Tenant shall restore
and repair any damage to the Premises or the Building caused by the
installation, restoration and removal of items (1) and (2) above, such of the
Leasehold Improvements and wiring, cables and related devices and equipment in
the Premises and restore the Premises to the then current base building standard
of the Building, all as the Landlord shall require by Notice prior to the
expiration of the Term. Such removal and restoration shall be completed by the
later of: (A) the end of the Term; and (B) fifteen (15) days after the
Landlord’s Notice, provided

 

--------------------------------------------------------------------------------

30

 

that in the event of termination of this Lease prior to the expiry of the Term,
such removal and restoration shall be completed no later than fifteen (15) days
after the date the Landlord recovers possession of the Premises.

Upon the expiry or earlier termination of this Lease, the Tenant shall leave the
Premises in a clean and broom swept condition and free of debris. The Tenant
shall at its own expense repair any damage caused to the Building by the
Leasehold Improvements, trade fixtures or wiring, cables and related devices and
equipment and/or such removal and restoration. if the Tenant does not remove its
trade fixtures, or wiring, cables and related equipment prior to the expiry or
earlier termination of the Term, such trade fixtures or wiring, cables and
related devices and equipment shall, at the option of the Landlord, be deemed
abandoned and become the property of the Landlord and may be removed from the
Premises and sold or disposed of by the Landlord in such manner as it deems
advisable and the Tenant shall pay to the Landlord on demand all costs incurred
by the Landlord in connection therewith, plus an administration fee of 15% of
the costs. If the Tenant fails to complete any work referred to in this Section
within the period specified, the Tenant shall pay compensation to the Landlord
for damages suffered by the Landlord for loss of use of the Premises, which
damages shall not be less than 125% 150% of the per diem Rent payable during the
last month preceding the expiry or earlier termination of the Term.

9.4

Liens

The Tenant shall pay before delinquency for all materials supplied and work done
in respect of the Premises so as to ensure that no lien or claim of lien is
registered against any portion of the Lands or against the Landlord’s or
Tenant’s interest in the Lands. if a lien or claim of lien is registered or
filed, the Tenant shall discharge or vacate it at its expense within seven ti-ye
Business Days after Notice from the Landlord (or sooner if such lien or claim is
delaying a financing or sale of all or any part of the Lands), failing which the
Landlord may at its option discharge the lien or claim of lien by paying the
amount claimed to be due into court and the amount so paid and all expenses of
the Landlord including legal fees (on a substantial indemnity costs basis) shall
be paid by the Tenant to the Landlord. The Tenant shall not mortgage, charge,
grant a security interest in or otherwise encumber any Leasehold Improvements.

9.5

Notice by Tenant

The Tenant shall promptly notify the Landlord of any accident, defect, damage or
deficiency which occurs or exists in any part of the Premises, the Building
Systems within the Premises or the Common Areas and Facilities located on the
floor(s) on which the Premises is located and which comes to the attention of
the Tenant.

ARTICLE 10 - USE OF PREMISES

10.1

Permitted Use

The Tenant shall continuously and actively use and operate the whole of the
Premises in a first-class, reputable manner befitting the reputation and image
of the Building. The Ninth Floor Premises shall be used and occupied only as
professional business offices for the administration of medical aesthetic
devices and other uses as maybe permitted under this

 

--------------------------------------------------------------------------------

31

Lease. Notwithstanding the above, the Tenant and Landlord acknowledge that in
addition to the above, the Ground Floor Premises shall be used for receiving,
storing and distribution of the Tenant’s medical aesthetic products and medical
aesthetic equipment. The Tenant shall use its best efforts to work with the
Landlord in scheduling deliveries and pickups to ensure that minimal disturbance
is caused to the Building, other tenants in the Building and the parking lot
servicing the Building. The Premises shall be used for no other purposes other
than as stated above. The Tenant shall not use the Premises for the purposes of
a call centre, school or telecommunications centre or in any manner which does
or could result in excessive demands being placed on the Building Systems or
other Common Areas and Facilities.

The Tenant acknowledges that the occupancy level of the Premises shall not
exceed one (1) person to every one hundred and fifty (150) square feet of usable
area of the Premises.

10.2

Compliance with Laws

The Tenant shall use and occupy and shall cause the Premises to be used and
occupied in compliance with all Applicable Laws and in a safe, careful and
proper manner. It is the Tenant’s responsibility to ensure that its use from
time to time is permitted by all Applicable Laws. At the Landlord’s request the
Tenant shall comply with any directive, policy or request of any governmental or
quasi-governmental authority or any other reasonable request of the Landlord, in
respect of any energy conservation, waste management, safety, security or other
matter relating to the operation of the Building. If due primarily to the
Tenant’s use or occupancy of the Premises, improvements or changes are necessary
to comply with any Applicable Laws or with any such directive, policy or request
or with the requirements of insurance carriers, the Landlord may at its option
either do the necessary work, at the expense of the Tenant, or forthwith give
Notice to the Tenant to do such work within the requisite period of time and the
Tenant shall then do such work within the requisite period of time. The Tenant
shall pay to the Landlord the costs of any such work done by the Landlord.

10.3

Nuisance, Interference, Waste, Overloading

The Tenant shall not cause or allow any act or thing which constitutes a
nuisance or which is offensive to the Landlord or other occupants of the
Building or which interferes with the operation of any Building Systems or with
the computer equipment, telecommunication equipment or other technological
equipment of the Landlord, any service providers or other occupants of the
Building. The Tenant shall keep the Premises free of debris and other items that
might attract rodents or vermin and free of anything of a dangerous, noxious or
offensive nature or which could create a fire, environmental, health or other
hazard (including any electromagnetic fields or other forms of radiation) or
undue vibration, heat or noise. The Tenant shall not cause or allow any
overloading of the floors of the Building or the bringing into any part of the
Building, including the Premises, of any articles or fixtures that by reason of
their weight, use or size might damage or endanger the structure or any of the
Building Systems.

10.4

Rules and Regulations

The Tenant shall comply and cause every Person over whom it has control to
comply with the Rules and Regulations. The Landlord shall have the right from
time to time to make reasonable

 

--------------------------------------------------------------------------------

32

amendments, deletions and additions to such Rules and Regulations. If the Rules
and Regulations conflict with any other provisions of this Lease, the other
provisions of this Lease shall govern. The Landlord shall not be obligated to
enforce the Rules and Regulations and shall not be responsible to the Tenant for
failure of any Person to comply with the Rules and Regulations. The Rules and
Regulations may differentiate between different types of tenants, different
parts of the Building or otherwise. The Landlord agrees that it will not enforce
the Rules and Regulations in a manner that is discriminatory to the Tenant.

ARTICLE 11 - INSURANCE, LIABILITY AND INDEMNITY

11.1

Tenant’s Insurance

The Tenant shall effect and maintain during the Term and any renewals and
extensions thereof, (and any period that the Tenant occupies or is given
possession of the Premises), at its sole cost and expense:

(a)

“all risks” property insurance upon all property owned by the Tenant or by
others and for which property the Tenant is responsible located in or about the
Premises or the Building including equipment, furniture, fixtures, Leasehold
Improvements and the Signage referred to in Section 7.7 (ii), in amounts
sufficient to fully cover, on a replacement cost basis without deduction for
depreciation, all such items;

(b)

if applicable, comprehensive form boiler and machinery insurance on a blanket
repair and replacement basis with limits for each accident in an amount not less
than the full replacement cost of all Leasehold Improvements and all property in
the Premises not owned by the Landlord;

(c)

commercial general liability insurance on an occurrence basis, against claims
for bodily injury, personal injury, economic loss and property damage arising
from occurrences in or about the Building or arising from or in any way relating
to the Tenant’s use or occupancy of the Premises or the Building, contractual
liability (including coverage of the indemnities provided for in this Lease),
non-owned automobile liability and owner and contractors’ protective liability,
in amounts which are from time to time acceptable to a prudent tenant in the
community in which the Building is located (as determined by the Landlord), but
not less than $5,000,000.00 in respect of each occurrence;

(d)

Tenant’s legal liability insurance for the full replacement cost of the Premises
including loss of the use of the Premises;

(e)

business interruption insurance for a minimum period of 24 months in an amount
that will reimburse the Tenant for direct or indirect loss of earnings
attributable to all perils insured against in Sections 11.1(α) and 11.1(b) or
attributable to prevention of access to the Premises or the Building as a result
of any such perils, including extra expense insurance if applicable; and

 

--------------------------------------------------------------------------------

33

(f)

any other form of insurance that the Landlord or any Mortgagee may reasonably
require from time to time in form, amounts and for insurance risks acceptable to
the Landlord and any Mortgagee and which are in keeping with the insurance
coverage required by other comparable commercial office landlords of properties
of the same class, age, location and use.

Should the Tenant fail to maintain any of the insurance required pursuant to
this Section 11.1 and should such default continue for two (2) Business Days
after Notice to the Tenant, then in addition to any other rights and remedies,
the Landlord may, but shall have no obligation to, elect to obtain the required
insurance and the Tenant shall upon demand pay to the Landlord, as Rent, the
Landlord’s cost of obtaining such insurance.

11.2

Form of Tenant Policies

Each policy required pursuant to Section 11.1 shall be in a form and with
insurers acceptable to the Landlord, acting reasonably, having reasonable
deductibles, and: (a) the insurance described in Sections 11.1(α) and 11.1(b)
and any other property damage insurance shall include, as additional insureds
(but without liability for premiums) as its interests may appear the Landlord,
the Landlord’s property manager, facilities manager, asset manager (if any) and
any Mortgagee; and other Persons with an interest in the Building from time to
time designated in writing by the Landlord; (b) the insurance described in
Section 11.1(c) shall include as additional insureds (but without liability for
premiums) the Landlord, any Mortgagee, tiny other Persons with an interest in
the Building from time to time designated in writing by the Landlord and any
property manager, asset manager or facilities manager retained by the Landlord
in respect of the Building; (c) all property damage and liability insurance
shall contain provisions for cross-liability and severability of interests among
the Landlord, the other insureds and the Tenant; (d) all property damage
insurance (including boiler and machinery insurance) shall contain a waiver of
any rights of subrogation which the insurer may have against the Landlord and
those for whom the Landlord is in law responsible whether the damage is caused
by the act, omission or negligence of the Landlord or such other Persons; and
(e) shall contain a provision that the Tenant’s insurance shall be primary and
shall not call into contribution any other insurance available to the Landlord.

11.3

Certified Copies and Notice to Landlord

The Tenant shall provide to the Landlord, prior to the Tenant’s occupancy of all
or any portion of the Premises for any purpose, certified copies or other
evidence satisfactory to the Landlord that the Tenant has obtained all insurance
policies required by this Lease and shall provide written evidence of the
continuation of such policies not less than ten days prior to their respective
expiry dates. Each policy required pursuant to Section 11.1 shall provide that:
(a) the insurer must notify the Landlord and any Mortgagee in writing at least
30 days prior to any material change detrimental to the Landlord or any
Mortgagee or the cancellation of any such policy; (b) the policy shall not be
invalidated in respect of the interests of the Landlord or any Mortgagee or any
other additional insureds by reason of any breach or violation of any
warranties, representations, declarations or conditions contained in such
policy; and (c) the policy shall be non-contributing with, and shall apply only
as primary and not excess to any other insurance available to all and any of the
Landlord, any Mortgagee or any other additional insured referred to above. The
delivery to Landlord of a certificate of insurance or any review thereof by or
on behalf of Landlord shall not

 

--------------------------------------------------------------------------------

34

limit the obligation of Tenant to provide and maintain insurance pursuant to
this Article 11 or derogate from Landlord’s rights if Tenant fails to fully
insure.

11.4

Landlord’s Insurance

The Landlord shall effect and maintain during the Term: (a) liability insurance;
(b) “all risks” property insurance; (c) boiler and machinery insurance; and (d)
such other insurance on the Building and all property and interest of the
Landlord in the Building as determined by the Landlord, in each case, to the
extent, with coverage and in amounts as determined by the Landlord from time to
time, and consistent with the levels of insurance maintained by a prudent
landlord of a building of a similar nature in a similar location. The Tenant
agrees that notwithstanding the Tenant contributes to the cost of the Landlord’s
insurance with respect to the Building, the Tenant shall not have any insurable
interest in, or any right to recover any proceeds under any of the Landlord’s
insurance policies.

11.5

Insurance Risks

The Tenant shall not do, omit to do, or permit to be done or omitted to be done
upon the Premises or any other portion of the Building anything that may
contravene or be prohibited by any of the Landlord’s insurance policies in force
from time to time covering or relevant to any part of the Building or which
would prevent the Landlord from procuring such policies with companies
acceptable to the Landlord. If the occupancy of the Premises, the conduct of
business in the Premises or any acts or omissions of the Tenant in the Premises
or any other portion of the Building causes or results in any increase in
premiums for any of the Landlord’s insurance policies, then, without limiting
any other rights or remedies of the Landlord, the Tenant shall pay any such
increase as Additional Rent forthwith upon receipt of the invoices of the
Landlord for such additional premiums. A written report by an Expert concerning
the cause of any increase in premiums will be accepted as conclusive evidence of
the cause for the purposes of determining the Tenant’s liability to pay for
increases as Additional Rent.

11.6

Release of Landlord

(a)

Save and except for the negligence of the Landlord and those for whom the
Landlord is in law responsible, the Tenant hereby releases the Landlord from any
and all claims, actions, causes of action, damages, demands for damages and
other liabilities, howsoever arising, that may be made by the Tenant against the
Landlord under the provisions of this Lease to the extent of all insurance
proceeds paid under the policies of insurance maintained by the Tenant or which
would have been paid if the Tenant had maintained the insurance required under
this Lease and had diligently processed any claims thereunder. In addition and
without limitation, the Tenant agrees that the Landlord, regardless of any
breach of the Lease by the Landlord and, notwithstanding anything else herein
contained, shall not be liable for and hereby releases the Landlord, save and
except for the negligence of the Landlord and those for whom the Landlord is in
law responsible, from:

(b)

any and all claims, actions, causes of action, damages, demands for damages and
other liabilities:

 

--------------------------------------------------------------------------------

35

 

(i)

for or related to any bodily injury, personal injury, illness or discomfort to
or death of the Tenant or any of its agents, officers, contractors, employees,
invitees, licensees and any other Person for whom the Tenant is legally
responsible in or about the Building or the Premises; and

 

(ii)

for or related to any loss or damage to property owned by the Tenant or by
others and for which property the Tenant is responsible in or about the Building
or the Premises, and, without limiting the foregoing, the Landlord shall not be
liable for any damage caused by steam, water, rain or snow which may leak into,
issue or flow from part of the Building, including the Premises, or from the
pipes or plumbing works thereof, or from any other place or for any damage
caused by or attributable to the condition or arrangement of any electric or
other wiring;

(c)

any loss or damage caused as a result of any damage, destruction, construction,
alteration, expansion, expropriation, reduction, repair or reconstruction from
time to time of the Building, any parts or components of the Building or of
improvements on adjoining properties or by anything done or omitted to be done
by any other tenant or occupant;

(d)

any act or omission (including theft, malfeasance or negligence) on the part of
any agent, contractor or person from time to time employed by Landlord to
perform janitorial services, security services, supervision or any other work in
or about the Premises or the Building;

(e)

any loss or damage, however caused, to books of account, records, files, money,
securities, negotiable instruments, papers, computer disks, tapes, software,
data and other electronic files and their storage media of any kind or to other
valuables of the Tenant including art, artworks, statuary, antiques, gems and
precious metals of the Tenant and of others;

(f)

any loss or damage arising from obstruction of deliveries to or from the
Premises or interruption, cessation, faulty operation, breakdown or failure of
any Building Systems, including but not limited to, the supply of any utilities,
telecommunication services (whether controlled or owned by the Landlord or not)
or other services in, to or serving the Building or the Premises, whether they
are supplied by the Landlord or by others; and

(g)

any indirect or consequential damages including, but not limited to, loss of
profit.

11.7

Release of Tenant

Save and except for the negligence of the Tenant and those for whom the Tenant
is in law responsible, the Landlord hereby releases the Tenant, and its agents,
officers and employees, and any other Person for whom the Tenant is legally
responsible from any liability or claim that may be made by the Landlord against
the Tenant under the provisions of this Lease with respect to such loss to the
extent of the lesser of: (a) the amount, if any, by which such loss exceeds the
amount of insurance the Tenant is required to maintain under the terms of this
Lease or actually maintains, whichever is greater; and (b) the proceeds actually
paid to the Landlord with respect to such loss

 

--------------------------------------------------------------------------------

36

under the policies of insurance maintained by the Landlord pursuant to Section
11.4 or which would have been paid if the Landlord had maintained the insurance
required under this Lease and had diligently processed any claims thereunder.
This release shall be operative only if it is not prohibited by the Landlord’s
insurance policies and would not place the Landlord in breach of such policies
or expose the Landlord to additional costs under or in connection with such
policies. The Landlord further releases the Tenant from any indirect or
consequential damages of the Landlord, but not limited to, loss of profit, save
and except for any damage caused by the negligence of the Tenant and those for
whom the Tenant is in law responsible.

11.8

Indemnity by Tenant

The Tenant shall indemnify and save harmless the Landlord from and against any
and all claims, actions, causes of action, damages, demands for damages, losses
and other liabilities and expenses (including, without limitation, those in
connection with bodily injury (including death), personal injury, illness or
discomfort or damage to property and legal fees on a substantial indemnity costs
basis) due to or arising from or out of, subject to Section 11.7, any occurrence
in, on or at the Premises or the occupancy or use by the Tenant of the Premises
or any other part of the Building or occasioned wholly or in part by any act or
omission of the Tenant, its officers, employees, agents, contractors, invitees,
licensees or by any Person permitted by the Tenant to be on the Premises or the
Building or due to or arising out of any breach by the Tenant of this Lease.

ARTICLE 12 - ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS

12.1

Transfers

The Tenant shall not enter into, consent to, or permit any Transfer without the
prior written consent of the Landlord, which consent shall not be unreasonably
withheld but shall be subject to the Landlord’s rights under Section 12.2. The
Tenant shall pay to the Landlord its then current reasonable charge and all
costs incurred (including legal fees and disbursements) in respect of the
proposed Transfer. Notwithstanding any statutory provision to the contrary, it
shall not be considered unreasonable for the Landlord to withhold its consent
if, without limiting any other factors or circumstances which the Landlord may
reasonably take into account:

(a)

an Event of Default on the part of the Tenant hereunder has occurred and is
continuing;

(b)

the proposed Transfer would be or could result in violation or breach of any
covenants or restrictions made or granted by the Landlord to other tenants or
occupants, or prospective tenants or occupants, of the Building;

(c)

in the Landlord’s reasonable opinion:

 

(i)

either the financial background or the business history and capability of the
proposed Transferee is not satisfactory;

 

(ii)

the nature or character of the proposed business of the proposed Transferee is
such that it might harm the Landlord’s business or reputation or reflect
unfavourably on

 

--------------------------------------------------------------------------------

37

 

the Building, the Landlord, or other tenants of the Building, or the image of
any of them, or is unethical, immoral or illegal;

 

(iii)

the use of the Premises by the proposed Transferee could be incompatible with
the other businesses or activities being carried on in the Building or could
result in excessive demands being placed on the Building Systems or other Common
Areas and Facilities; or

 

(iv)

if the Transfer affects less than all of the Premises, the portion affected or
the portion remaining are not acceptable in respect of size, access or
configuration;

(d)

the proposed Transferee or any principal of the proposed Transferee or any
principal shareholder of the proposed Transferee has a history of defaults under
other commercial leases or does not have a satisfactory history of compliance
with laws;

(e)

the Landlord at the time has, or will have in the next ensuing three month
period, other premises in the Building suitable for leasing to the proposed
Transferee;

(f)

the basic and additional rent payable by the Transferee is less than the Basic
Rent and Additional Rent payable by the Tenant hereunder as at the effective
date of the Transfer except in the case where the Landlord determines, in its
sole discretion, that payment of lesser rent by the Transferee will not
detrimentally affect the leasing program for the Building; or

(g)

the proposed Transfer is to: (i) an existing tenant or occupant of the Building
or of any other building owned or managed by the Landlord or any of its
affiliates within the same market area as determined by the Landlord; or (ii) a
consulate, embassy, trade commission or other representative of a foreign
government; (iii) a government, quasi-government or public agency, service or
office; or (iv) a call centre, school or telecommunications centre.

Any consent by the Landlord to a Transfer shall not constitute a waiver of the
necessity for such consent to any subsequent Transfer.

12.2

Tenant’s Notice, Landlord’s Right to Terminate

If the Tenant intends to effect a Transfer the Tenant shall give prior Notice to
the Landlord of such intent specifying the identity of the Transferee, the type
of Transfer contemplated, the part of the Premises affected and the financial
and other terms of the Transfer, and shall provide such financial, business or
other information relating to the proposed Transferee and its principals as the
Landlord or any Mortgagee reasonably requires, together with copies of all
documents which record the particulars of the proposed Transfer. The Landlord
shall, within 15 days after having received such Notice and all requested
information, notify the Tenant either that:

 

--------------------------------------------------------------------------------

38

(a)

it consents or does not consent to the Transfer in accordance with the
provisions of this Lease; or

(b)

it elects to terminate this Lease as to the part of the Premises affected by the
proposed Transfer, or as to the whole Lease and Premises if the proposed
Transfer affects all of the Premises.

If the Landlord elects to terminate this Lease it shall stipulate in its Notice
the termination date of this Lease, which date shall be the date of possession
contemplated under the proposed Transfer (provided that if such date is less
than 30 days following the giving of Notice of such election, the Landlord may
elect to have the termination date 30 days following the giving of Notice). If
the Landlord elects to terminate this Lease, the Tenant may notify the Landlord
within ten days following receipt of such Notice of the Tenant’s intention to
refrain from such Transfer and, if the Tenant provides such Notice within such
time period, then the Landlord’s election to terminate this Lease shall become
void. If the Tenant fails to deliver such Notice within such time period, then
this Lease shall, as to the whole or affected part of the Premises, as the case
may be, be terminated on the date of termination stipulated by the Landlord in
its Notice of election to terminate. If the Tenant is required to deliver
possession of a part only of the Premises, the Tenant shall pay all costs
incurred in connection with rendering that part functionally separate and
suitable for separate use and occupancy, including partitioning and providing
entrances and services.

12.3

Conditions of Transfer

The following terms and conditions apply in respect of a Transfer:

(a)

the Tenant and the Transferee shall execute, prior to the Transfer being made,
an agreement with the Landlord in the Landlord’s form including the Transferee’s
covenant to be bound by all of the terms of this Lease;

(b)

notwithstanding any Transfer, the Tenant shall remain liable under this Lease
and shall not be released from performing any of the terms of this Lease. The
Tenant’s liability shall continue notwithstanding any amendment of this Lease
throughout the Term and any exercise of any renewal or extension of the Term
provided for herein, regardless of whether or when an amendment of this Lease is
made (however the original Tenant’s liability will not be increased by any
amendment that it is not a party to) and notwithstanding that the Landlord may
collect Rent from the Transferee;

(c)

if the basic and additional rent (net of reasonable out of pocket costs for
commissions, free rent, marketing, for cash allowances and for Alterations
required by and made for the Transferee by the Tenant, amortized on a straight
line basis over the term of the Transfer) to be paid by the Transferee under
such Transfer exceeds the Basic Rent and Additional Rent payable by the Tenant
hereunder, 50 % of the amount of such excess received by the Tenant, shall be
paid by the Tenant to the Landlord. If the Tenant receives from any Transferee,
either directly or indirectly, any consideration (excluding consideration with
respect to goodwill and/or the purchase price relating to the Tenant’s assets
and/or

 

--------------------------------------------------------------------------------

39

business) other than basic rent or additional rent for such Transfer, either in
the form of cash, goods or services, the Tenant shall immediately pay to the
Landlord fifty (50%) percent of an amount equivalent to such consideration;

(d)

if the Transfer is a sublease, the Transferee will agree to waive any statutory
or other right to apply to a court or to otherwise elect to: (i) retain the
unexpired term of the Lease or the unexpired term of the sublease; (ii) obtain
any right to enter into any lease or other agreement directly with the Landlord;
or (iii) otherwise remain in possession of any portion of the Premises, in any
case where the Lease is terminated, surrendered or otherwise cancelled,
including, without limitation, any disclaimer, repudiation, surrender or other
termination (each of these transactions being referred to as an “Early
Termination”) by any trustee in bankruptcy of the Tenant or a Transferee, by any
court appointed officer, or by the Tenant or a Transferee in connection with any
insolvency proceedings;

(e)

if there is an Early Termination, the Tenant and any Transferee (except the
bankrupt or insolvent Tenant or Transferee) to whom the Landlord gives Notice
within 60 days after the Early Termination, shall be considered to have entered
into a lease with the Landlord on the same terms and conditions as are contained
in this Lease except that the term of the lease shall commence on the date of
the Early Termination and shall expire on the date this Lease would have expired
but for the Early Termination; and

(f)

notwithstanding the effective date of any permitted Transfer as between the
Tenant and the Transferee, all Rent for the month in which such effective date
occurs shall be paid in advance by the Tenant so that the Landlord will not be
required to accept partial payments of Rent for such month from either the
Tenant or the Transferee.

12.4

Corporate Records

Upon the Landlord’s request, the Tenant shall: (a) deliver a statutory
declaration by one of its senior officers setting forth the details of its
corporate and capital structure; and (b) make available to the Landlord or its
representatives all of its corporate or partnership records, as the case may be,
for inspection at all reasonable times, in order to ascertain whether any Change
of Control has occurred.

12.5

Permitted Transfers

Notwithstanding Section 12.1 and provided that the Required Conditions are
satisfied and there is not then an Event of Default, the Tenant shall have the
right on prior Notice to the Landlord, but without being required to obtain the
Landlord’s consent, to effect a Transfer in compliance with Section 12.3 in
favour of a Permitted Transferee and the Landlord’s right to terminate shall not
apply to such a Transfer.

12.6

No Advertising

The Tenant shall not advertise that the whole or any part of the Premises are
available for a Transfer and shall not permit any broker or other Person to do
so unless the text and format of such

 

--------------------------------------------------------------------------------

40

advertisement is approved in writing by the Landlord. No such advertisement
shall contain any reference to the rental rate of the Premises.

12.7

Sales or Dispositions by Landlord

The Landlord shall have the unrestricted right to sell, transfer, lease,
license, charge or otherwise dispose of all or any part of its interest in the
Building or any interest of the Landlord in this Lease. In the event of any
sale, transfer, lease or other disposition the Landlord shall thereupon, and
without further agreement, be released of all liability under this Lease arising
from and after such disposition upon assumption of the Lease by the purchaser or
transferee. If required by the Landlord in connection with any sale, transfer,
charge or other disposition the Tenant shall, within five Business Days of
request, provide to the Landlord, prospective purchasers and Mortgagees and
their respective agents and consultants, access to the current financial
statements of the Tenant and any Indemnifier. If the Tenant is listed on a
recognized stock exchange in Canada or the United States, the Tenant agrees to
provide instead copies of the Tenant’s annual reports, quarterly reports and all
other publicly distributed reporting material:,.

ARTICLE 13 - LANDLORD FINANCING AND STATUS CERTIFICATES

13.1

Subordination and Postponement

(a)

This Lease and the rights of the Tenant in this Lease shall be subject and
subordinate to any and all Mortgages and the Tenant, on request by and without
cost to the Landlord, shall, within € e ten Business Days after such request,
execute and deliver any and all instruments required by the Landlord to evidence
such subordination. Upon request by the Tenant at the time of any request for
confirmation of subordination, the Landlord shall make reasonable commercial
efforts to obtain from any Mortgagee, at the Tenant’s expense, an
acknowledgement and assurance in writing addressed to the Tenant, whereby such
Mortgagee acknowledges that, in the event of any such Mortgagee realizing upon
the security, it will not disturb the Tenant and will permit the Tenant to
remain in possession under this Lease in accordance with its terms, so long as
the Tenant is not in default.

(b)

The Landlord, as to any Mortgage, and a Mortgagee, as to any Mortgage held by
it, may, by Notice to the Tenant, elect that this Lease and the rights of the
Tenant hereunder shall be prior to such Mortgage(s) and the Tenant, on request
by and without cost to the Landlord, shall, within ten five Business Days after
such request, execute and deliver any and all instruments required by the
Landlord or the Mortgagee, as the case may be, to confirm priority to this Lease
over the Mortgage(s).

13.2

Attornment

At any time after any of the following has occurred:

(a)

if a Mortgagee delivers a Notice of attornment;

(b)

if a Mortgagee shall take possession of the Building or the Premises; or

 

--------------------------------------------------------------------------------

41

(c)

if the interest of the Landlord is transferred to any Person (in this Article
referred to as a “Purchaser”) by reason of foreclosure or other proceedings for
enforcement of any Mortgage, or by delivery of a conveyance,

the Tenant shall, at the option of the Mortgagee or the Purchaser, as the case
may be, exercisable by Notice in writing to the Tenant, be deemed to have
attorned to the Mortgagee or the Purchaser, as the case may be, upon receipt of
such Notice. The Landlord, the Mortgagee or the Purchaser, as the case may be,
may require the Tenant to enter into all instruments required by the Landlord,
the Mortgagee or the Purchaser, as the case may be, to confirm such attornment.
Upon such attornment the obligations of the Tenant under this Lease shall
continue in full force and effect upon all the same terms, conditions and
covenants in this Lease.

13.3

Status Certificates

The Tenant shall at any time and from time to time execute and deliver to the
Landlord, or as the Landlord, a Mortgagee or a Purchaser may direct, within ten
Business Days after it is requested, a certificate of the Tenant, in the form
supplied, subject to such changes as are necessary to accurately reflect the
terms of the Lease, addressed to the Landlord, the Mortgagee or the Purchaser,
as the case may be, and/or any prospective purchaser, lessor or Mortgagee,
certifying such particulars, information and other matters in respect of the
Tenant, the Premises and this Lease that the Landlord, the Mortgagee or the
Purchaser, as the case may be, may request.

13.4

Reliance

Notwithstanding that a Mortgagee or a Purchaser is not a party to this Lease, it
shall be entitled to rely upon and enforce the provisions of this Lease which
are stated to be for its benefit and, without limitation, the Mortgagee shall be
entitled to act as agent for the Landlord to the extent necessary to enforce any
such provisions.

ARTICLE 14 - DAMAGE, DESTRUCTION

14.1

Damage to Premises

If all or any material part of the Premises is rendered untenantable or
completely inaccessible by damage from fire or other casualty to the Building,
then:

(a)

if in the reasonable opinion of the Expert, the damage can be substantially
repaired under Applicable Laws within 180 days from the date of such casualty
(employing normal construction methods without overtime or other premium), the
Landlord shall forthwith repair such damage other than damage to Leasehold
Improvements and any other property that is not the responsibility of or is not
owned by Landlord; and

(b)

if in the reasonable opinion of the Expert, the damage cannot be substantially
repaired under Applicable Laws within 180 days from the date of such casualty
(employing normal construction methods without overtime or other premium), then
the Landlord may elect to terminate this Lease as of the date of such casualty
by Notice delivered to the Tenant not more than 20 days after receipt of the
Expert’s opinion, failing which the Landlord shall

 

--------------------------------------------------------------------------------

42

forthwith repair such damage other than damage to Leasehold Improvements or
property that is not the responsibility of or is not owned by Landlord.

14.2

Abatement

If the Landlord is required to repair damage to the Premises under Section 14.1
the Basic Rent payable by the Tenant shall be proportionately reduced to the
extent that the Premises are rendered untenantable or inaccessible, from the
date of the casualty until 30 days after completion by the Landlord of the
repairs to the Premises or until the Tenant again uses the Premises (or the part
thereof rendered untenantable), whichever first occurs. The Tenant shall effect
its own repairs as soon as possible after completion of the Landlord’s repairs.
Notwithstanding the foregoing, there shall be no abatement or reduction of Basic
Rent where the Landlord’s repairs to the Premises take less than ten days to
complete after the damage occurs.

14.3

Termination Rights

Notwithstanding anything else contained in this Lease, if: (a) the Building is
partially destroyed or damaged so as to affect 25% or more of the Rentable Area
of the Building; or (b) in the reasonable opinion of the Expert the Building is
unsafe or access or services are affected and, in either case, cannot be
substantially repaired under Applicable Laws within 180 days from the date of
such casualty (employing normal construction methods without overtime or other
premium); or (c) the proceeds of insurance are substantially insufficient to pay
for the costs of repair or rebuilding or are not payable to or received by the
Landlord; or (d) damage or destruction is caused by an occurrence against which
the Landlord is not insured or beyond the extent to which the Landlord is
required to insure under this Lease; or (e) any Mortgagee(s) or other Person
entitled to the insurance proceeds shall not consent to the repair and
rebuilding, then the Landlord may terminate this Lease by giving to the Tenant
Notice of such termination within 60 days of the damage or destruction, in which
event the Term shall cease and be at an end as of the date of such damage or
destruction and the Rent and all other payments for which the Tenant is liable
under the terms of this Lease shall be apportioned and paid in full to the date
of termination (subject to any abatement under Section 14.2).

14.4

Landlord’s Rights on Rebuilding

In the event of damage to the Building and if this Lease is not terminated in
accordance with Sections 14.1 or 14.3, the Landlord shall forthwith repair any
damage to the Building, but only to the extent of the Landlord’s obligations
under the terms of the various leases for premises in the Building (including
this Lease) and exclusive of any tenant’s responsibilities with respect to such
repair. In repairing or rebuilding the Building or the Premises the Landlord may
use drawings, designs, plans and specifications other than those used in the
original construction and may alter or relocate the Building on the Lands, the
Common Areas and Facilities or any part thereof, and may alter or relocate the
Premises, provided that the Building as repaired or rebuilt is of a similar
standard and the Premises as altered or relocated shall be of approximately the
same size as the original Premises.

 

--------------------------------------------------------------------------------

43

ARTICLE 15 - DEFAULT AND REMEDIES

15.1

Events of Default

Any of the following constitutes an Event of Default under this Lease:

(a)

any Rent and Rental Taxes are in arrears and are not paid within five days after
Notice from the Landlord;

(b)

the Tenant has breached any of its obligations in this Lease and, if such breach
is capable of being remedied and is not otherwise listed in this Section 15.1,
after Notice from the Landlord:

 

(i)

the Tenant fails to remedy such breach within ten days (or such shorter period
as may be provided in this Lease); or

 

(ii)

if such breach cannot reasonably be remedied within ten days or such shorter
period, the Tenant fails to commence to remedy such breach within such ten days
or shorter period or thereafter fails to proceed diligently to remedy such
breach;

(c)

the Lease or any goods, chattels or equipment of the Tenant is seized, taken or
exigible in execution or in attachment or if a writ of execution or enforcement
is issued against the Tenant and such writ is not stayed or vacated within ten
days after the date of such issue;

(d)

the Tenant or any Indemnifier becomes insolvent or commits an act of bankruptcy
or takes the benefit of any statute for bankrupt or insolvent debtors or makes
any proposal, assignment, compromise or arrangement with its creditors, or if a
receiver is appointed for all or part of the business, property, affairs or
revenues of the Tenant;

(e)

the Tenant makes a bulk sale of its goods (other than in conjunction with a
Transfer approved by the Landlord) or moves or commences, attempts or threatens
to move its goods, chattels and equipment out of the Premises (other than in the
normal course of its business);

(f)

the Tenant abandons or attempts to abandon the Premises or ceases to conduct
business from the Premises, or the Premises become vacant or substantially
unoccupied for a period of twenty ten consecutive days;

(g)

the Tenant purports to effect a Transfer other than in compliance with the
provisions of this Lease; or

(h)

a report, statement or certificate delivered by the Tenant pursuant to this
Lease is false or misleading except for a misstatement that is the result of an
inadvertent or unintentional error.

 

--------------------------------------------------------------------------------

44

15.2

Remedies

If and whenever an Event of Default occurs, the Landlord shall have the
following rights and remedies, exercisable immediately and without further
Notice and at any time while the Event of Default continues:

(a)

to terminate this Lease and re-enter the Premises. The Landlord may remove all
Persons and property from the Premises and store such property at the expense
and risk of the Tenant or sell or dispose of such property in such manner as the
Landlord sees fit without Notice to the Tenant. Notwithstanding any termination
of this Lease, the Landlord shall be entitled to receive Rent and all Rental
Taxes up to the time of termination plus accelerated Rent as provided in this
Lease and damages including, without limitation: (i) damages for the loss of
Rent suffered by reason of this Lease having been prematurely terminated; (ii)
costs of reclaiming, repairing and re-leasing the Premises; and (iii) legal fees
and disbursements on a substantial indemnity costs basis;

(b)

to enter the Premises as agent of the Tenant and to relet the Premises for
whatever length of time and on such terms as the Landlord in its discretion may
determine including, without limitation the right to: (i) take possession of any
property of the Tenant on the Premises; (ii) store such property at the expense
and risk of the Tenant; (iii) sell or otherwise dispose of such property in such
manner as the Landlord sees fit; and (iv) make alterations to the Premises to
facilitate the reletting. The Landlord shall receive the rent and proceeds of
sale as agent of the Tenant and shall apply the proceeds of any such sale or
reletting first, to the payment of any expenses incurred by the Landlord with
respect to any such reletting or sale, second, to the payment of any
indebtedness of the Tenant to the Landlord other than Rent and third, to the
payment of Rent in arrears, with the residue to be held by the Landlord and
applied to payment of future Rent as it becomes due and payable. The Tenant
shall remain liable for any deficiency to the Landlord;

(c)

to remedy or attempt to remedy the Event of Default for the account of the
Tenant and to enter upon the Premises for such purposes. The Landlord shall not
be liable to the Tenant for any loss, injury or damages caused by acts of the
Landlord in remedying or attempting to remedy the Event of Default. The Tenant
shall pay to the Landlord, on demand, all expenses incurred by the Landlord in
remedying the Event of Default, together with an administration fee of 15% and
interest at the Default Rate from the date such expense was incurred by
Landlord;

(d)

to recover from the Tenant all damages, costs and expenses incurred by the
Landlord as a result of the Event of Default including any deficiency between
those amounts which would have been payable by the Tenant for the portion of the
Term following such termination and the net amounts actually received by the
Landlord during such period of time with respect to the Premises; and

 

--------------------------------------------------------------------------------

45

(e)

to recover from the Tenant the full amount of the current month’s Rent together
with the next three months’ instalments of Rent, which shall immediately become
due and payable as accelerated rent.

The Tenant agrees that despite anything contained in the Commercial Tenancies
Act (in particular, but not limited to Section 19(2)), no notice of an Event of
Default or of a breach of any covenant or condition in this Lease will be
considered void or ineffective as a result of a minor or technical inaccuracy or
error.

15.3

Distress

Notwithstanding any provision of this Lease or any provision of any present or
future Applicable Laws, none of the goods, chattels or trade fixtures on the
Premises at any time during the Term shall be exempt from levy by distress for
Rent in arrears, and the Tenant waives any such exemption. If the Landlord makes
any claim against the goods and chattels of the Tenant by way of distress this
provision may be pleaded as an estoppel against the Tenant in any action brought
to test the right of the Landlord to levy such distress.

15.4

Interest and Costs

The Tenant shall pay to the Landlord upon demand: (a) interest at the Default
Rate on all Rent required to be paid hereunder from the due date for payment
until fully paid and satisfied; and (b) the Landlord’s then current reasonable
administration charge for each Notice of default given by the Landlord to the
Tenant under this Lease. The Tenant shall pay and indemnify the Landlord against
damages, costs and expenses (including, without limitation, all legal fees on a
substantial indemnity costs basis) incurred in enforcing the terms of this
Lease, or with respect to any matter or thing which is the obligation of the
Tenant under this Lease, or in respect of which the Tenant has agreed to insure
or to indemnify the Landlord.

15.5

Remedies Cumulative

No reference to or exercise of any specific right or remedy by the Landlord
shall prejudice or preclude the Landlord from exercising or invoking any other
remedy, whether allowed under this Lease or generally at law or in equity, and
the express provisions of this Lease as to certain rights and remedies are not
to be interpreted as excluding any other or additional rights and remedies
available to the Landlord generally at law or in equity.

ARTICLE 16 - MISCELLANEOUS

16.1

Relationship of Parties

Nothing contained in this Lease shall create any relationship between the
parties other than that of landlord and tenant, and, without limitation, nothing
in this Lease shall be construed to constitute the Landlord and the Tenant as
partners, joint venturers or members of a joint or common enterprise.

16.2

Consent Not to be Unreasonably Withheld

 

--------------------------------------------------------------------------------

46

Except as otherwise specifically provided in this Lease, the Landlord and the
Tenant, and each Person acting for them, in granting a consent or approval or
making a determination, designation, calculation, estimate, conversion or
allocation under this Lease, will act reasonably and in good faith and each
Expert or other professional Person employed or retained by the Landlord will
act in accordance with the applicable principles and standards of such Person’s
profession. The Tenant’s sole remedy against the Landlord in respect of any
breach or alleged breach of this Section shall be an action for specific
performance and, without limitation, the Landlord shall not be liable for
damages and the Tenant shall not be entitled to any other rights or remedies. If
either party withholds any consent or approval where it is required to act
reasonably, such party shall, on written request, deliver to the other party a
written statement giving the reasons for withholding the consent or approval.

16.3

Overholding

The Tenant has no right to remain in possession of the Premises after the end of
the Term. If the Tenant remains in possession of the Premises after the end of
the Term with the written consent of the Landlord but without entering into a
new lease or other agreement then, notwithstanding any statutory provisions or
legal presumption to the contrary, there shall be no tacit renewal of this Lease
or the Term and the Tenant shall be deemed to be occupying the Premises as a
tenant from month to month (with either party having the right to terminate such
month to month tenancy at any time on 30 days’ Notice, whether or not the date
of termination is at the end of a rental period) at a monthly Basic Rent payable
in advance on the first day of each month equal to 150% of the monthly amount of
Basic Rent payable during the last month of the Term and otherwise upon the same
terms, covenants and conditions as in this Lease insofar as these are applicable
to a monthly tenancy and, for greater certainty, including liability for all
Additional Rent.

16.4

Registration

Neither the Tenant nor anyone on the Tenant’s behalf or claiming under the
Tenant (including any Transferee) shall register this Lease or any Transfer
against the Lands. The Tenant may register a notice or caveat of this Lease
provided that: (a) a copy of the Lease is not attached; (b) no financial terms
are disclosed; (c) the Landlord gives its prior written approval to the notice
or caveat; and (d) the Tenant pays the Landlord’s reasonable costs on account of
the matter. The Landlord may limit such registration to one or more parts of the
Lands. Upon the expiration or other termination of the Term the Tenant shall
immediately discharge or otherwise vacate any such notice or caveat. If any part
of the Lands which in the opinion of the Landlord are surplus is transferred,
the Tenant shall forthwith at the request of the Landlord discharge or otherwise
vacate any such notice or caveat as it relates to such part. If any part of the
Lands is made subject to any easement, right-of-way or similar right, the Tenant
shall immediately at the request of the Landlord postpone its registered
interest to such easement, right-of-way or similar right.

16.5

Unavoidable Delay

If any party is bona fide delayed, or hindered in or prevented from the
performance of any term, covenant or act required by this Lease by reason of any
cause beyond the control of the party affected including, without limitation,
strikes, lockouts or other labour disputes, the enactment, amendment or repeal
of any Applicable Laws, the failure of any existing tenant or occupant to

 

--------------------------------------------------------------------------------

47

vacate the Premises, shortages or unavailability of labour or materials, riots,
insurrection, sabotage, rebellion, war, acts of terrorism, act of God, or any
other similar reason (“Unavoidable Delay”), then performance of such term,
covenant or act is excused for the period of the delay and the party so delayed,
hindered or prevented shall be entitled to perform such term, covenant or act
within the appropriate time period after the expiration of the period of such
delay. However, the provisions of this Section do not operate to excuse the
Tenant from the prompt payment of Rent and any other payments required by this
Lease and Unavoidable Delay shall not include any delay caused by the parties’
default or act or omission, any delay avoidable by the exercise of reasonable
care by such party or any delay caused by lack of funds of such party. The
Landlord shall also be excused from the performance of any term, covenant or act
required hereunder if the performance of such item would be in conflict with any
directive, policy or request of any governmental or quasi-governmental authority
in respect of any energy, conservation, safety or security matter.

16.6

Decisions of Experts

The decision of any Expert whenever provided for under this Lease and any
certificate of an Expert shall be final and binding on the parties and there
shall be no further right of dispute or appeal.

16.7

Notices

Any notice, demand, statement or request (“Notice”) required or permitted to be
given under this Lease shall be in writing and shall be deemed to have been duly
given if personally delivered, delivered by courier or mailed by registered
prepaid post, in the case of Notice to the Landlord, to it at the address set
out in Section 1.1(a)(ii) and in the case of Notice to the Tenant, to it at the
Premises. Notice may not be given by facsimile transmission, electronic mail or
any other electronic communication.

Any such Notice given in accordance with the above requirements shall be deemed
to have been given, if mailed, on the fifth day following the date of such
mailing or, if delivered, on the day οn which it was delivered so long as such
delivery was prior to 5:00 p.m. on a Business Day (and, if after 5:00 p.m. or if
any such day is not a Business Day, then it shall be deemed to have been
delivered on the next Business Day). Either party may from time to time by
Notice change the address to which Notices to it are to be given.
Notwithstanding the foregoing, during any interruption or threatened
interruption in postal services, any Notice shall be personally delivered or
delivered by courier. If a copy of any Notice to the Tenant is to be sent to a
second address or to another Person other than the Tenant, the failure to give
any such copy shall not vitiate the delivery of the Notice to the Tenant.

16.8

Confidentiality, Personal Information

The Tenant shall keep confidential all financial information in respect of this
Lease, provided that it may disclose such information to its auditors,
consultants and professional advisors so long as they have first agreed to
respect such confidentiality. Any Tenant or Indemnifier that is an individual
person consents to the collection and use of their personal information, as
provided directly or collected from third parties, for the purposes of the
Landlord considering the Tenant’s offer to lease and determining the suitability
of the Tenant or Indemnifier, as applicable, (both

 

--------------------------------------------------------------------------------

48

initially and on an on-going basis), including the disclosure of such
information to existing and potential lenders, investors and purchasers.

16.9

Power, Capacity and Authority

The Landlord and the Tenant covenant, represent and warrant to each other that
they have the power, capacity and authority to enter into this Lease and to
perform its obligations hereunder and that there are no covenants, restrictions
or commitments given by it which would prevent or inhibit it from entering into
this Lease.

16.10

Liability of Landlord

Any liability of the Landlord under this Lease shall be limited to its interest
in the Building from time to time. If the Landlord consists of more than one
Person, the liability of each such Person shall be several and be limited to its
percentage interest in the Building.

16.11

Contra Proferentem

The parties acknowledge and agree that both parties have participated in the
drafting of this Lease, and that any rule of law providing that ambiguities
shall be construed against the drafting party, shall be of no force or effect.

SIGNATURE PAGE FOLLOWS




 

--------------------------------------------------------------------------------

49

IN WITNESS WHEREOF the parties hereto have executed this Lease.

 

 

235 INVESTMENT LIMITED

(Landlord)

 

Per: /s/ Craig Walters_______________

Craig Walters, A.S.O.

 

I have the authority to bind the corporation.

 

 

VENUS CONCEPT CANADA CORP. (Tenant)

 

 

Per: /s/ Domenic Della Penna___________

Name: Domenic Della Penna

Title: CFO

 

Per:

Name:

Title:

 

I/We have the authority to bind the corporation

 

 

VENUS CONCEPT LTD.

(Indemnifier)

 

 

Per: /s/ Domenic Della Penna____________

Name: Domenic Della Penna

Title: CFO

 

Per:

Name:

Title:

 

I/We have the authority to bind the corporation

 